


110 HR 1300 IH: PROGRESS

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1300
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Hoyer (for
			 himself, Mr. Clyburn,
			 Mr. Dingell,
			 Mr. Oberstar,
			 Mr. Skelton,
			 Mr. Gordon of Tennessee,
			 Mr. Frank of Massachusetts,
			 Mr. Filner,
			 Mr. Lantos,
			 Mr. Reyes,
			 Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Allen,
			 Mr. Altmire,
			 Mr. Arcuri,
			 Ms. Bean, Ms. Berkley, Mr.
			 Berman, Mr. Berry,
			 Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Boucher,
			 Ms. Corrine Brown of Florida,
			 Mr. Cardoza,
			 Mr. Carnahan,
			 Ms. Carson,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Lincoln Davis of Tennessee,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Doyle,
			 Mr. Ellison,
			 Mr. Engel,
			 Mr. Etheridge,
			 Mr. Fattah,
			 Ms. Giffords,
			 Mr. Gonzalez,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Ms. Herseth,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Johnson of
			 Georgia, Mr. Kennedy,
			 Mr. Kildee,
			 Ms. Kilpatrick,
			 Mr. Kind, Mr. Kucinich, Mr.
			 Larsen of Washington, Mr.
			 Levin, Mr. Lewis of
			 Georgia, Mr. Lipinski,
			 Mrs. Maloney of New York,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. McNerney,
			 Mr. Miller of North Carolina,
			 Mr. Moran of Virginia,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Perlmutter,
			 Mr. Pomeroy,
			 Mr. Price of North Carolina,
			 Mr. Ross, Mr. Rothman, Mr.
			 Ruppersberger, Mr.
			 Sarbanes, Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Scott of Georgia,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Sires,
			 Mr. Smith of Washington,
			 Mr. Snyder,
			 Mr. Stupak,
			 Ms. Sutton,
			 Mrs. Tauscher,
			 Mr. Tierney,
			 Mr. Towns,
			 Mr. Udall of Colorado,
			 Mr. Van Hollen,
			 Mr. Walz of Minnesota,
			 Ms. Wasserman Schultz,
			 Ms. Watson, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Armed Services,
			 Oversight and Government
			 Reform, Rules,
			 Science and Technology,
			 Ways and Means,
			 House Administration, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To strengthen national security and promote energy
		  independence by reducing the Nation’s reliance on foreign oil, improving
		  vehicle technology and efficiency, increasing the distribution of alternative
		  fuels, bolstering rail infrastructure, and expanding access to public
		  transit.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Program for Real Energy Security Act
			 or the PROGRESS
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—National Commission on Energy Security and Transition to
				New Fuels
					Sec. 101. Establishment.
					Sec. 102. Duties of Commission.
					Sec. 103. Membership.
					Sec. 104. Initial meeting.
					Sec. 105. Administrative assistance.
					Sec. 106. Powers of Commission.
					Sec. 107. Reports.
					Sec. 108. Action on report recommendations.
					Sec. 109. Termination.
					Title II—New Manhattan Center for High Efficiency
				Vehicles
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. New Manhattan Center for High Efficiency
				Vehicles.
					Sec. 204. Advisory council.
					Sec. 205. Responsibilities.
					Sec. 206. Export of high-efficiency vehicle
				manufacturing.
					Sec. 207. Protection of information.
					Sec. 208. Authorization on appropriations.
					Sec. 209. Advanced battery loan guarantee program.
					Sec. 210. Domestic manufacturing conversion grant
				program.
					Title III—Biofuels Infrastructure Development
					Sec. 301. Biofuels infrastructure development.
					Title IV—Government Use and Diversity of Supply
					Sec. 401. Renewable fuel regulations.
					Sec. 402. Grants for cellulosic ethanol production.
					Sec. 403. Standard specifications for biodiesel.
					Sec. 404. Requirement for greater use of alternative fuels in
				Federal fleet.
					Sec. 405. Requirement for Inspector General investigations
				relating to alternative fuel use and supply in Federal agencies and
				regulations.
					Sec. 406. Report on vehicles and infrastructure for alternative
				fuel use.
					Sec. 407. Funds set aside for alternative fuel
				infrastructure.
					Sec. 408. Authority for Department of Defense to enter into
				long-term contracts to procure biobased fuel and unconventional
				fuel.
					Sec. 409. Federal support for plug-in hybrid electric
				vehicles.
					Sec. 410. Congressional alternative fuel use in
				vehicles.
					Title V—Transit Promotion and Rail Infrastructure
				Development
					Subtitle A—Transit
					Sec. 501. Increase and expansion of employer-provided mass
				transit fringe benefits.
					Sec. 502. Grants to improve public transportation
				services.
					Sec. 503. Study of fuel savings from intelligent transportation
				systems.
					Subtitle B—Secure Access for Commuter Rail
					Sec. 511. Short title.
					Sec. 512. Findings.
					Sec. 513. Rail transit access.
					Sec. 514. Rail transportation policy.
					Subtitle C—Intercity Passenger Rail and Rail Bond
				Program
					Sec. 521. Capital assistance for intercity passenger rail
				service; State rail plans.
					Sec. 522. State rail plans.
					Sec. 523. Rail cooperative research program.
					Sec. 524. High-speed intercity rail facility bonds.
					Sec. 525. Tax credit to holders of qualified high-speed rail
				infrastructure bonds.
					Subtitle D—Energy Supply and Freight Rail
					Sec. 531. Short title.
					Sec. 532. Capital grants for railroad track.
					Subtitle E—Rail Reliability
					Sec. 541. Reliability of railroad transportation of energy
				supplies.
				
			2.FindingsThe Congress finds the following:
			(1)The United States dependence on foreign
			 petroleum poses a serious risk to our national security and our economic
			 well-being. The United States must immediately develop a proactive energy
			 strategy that includes the promotion of energy efficiency and the investment in
			 alternative and new energy technologies.
			(2)America should
			 achieve energy independence by reducing its reliance on oil from the Middle
			 East and other unstable regions of the world by developing emerging
			 technologies that work in synergy with the existing energy infrastructure. A
			 sustained investment in research and development is crucial to creating
			 cutting-edge technologies that allow us to develop clean, sustainable energy
			 alternatives and capitalize on America’s vast renewable natural
			 resources.
			(3)The Federal
			 Government should lead the Nation in an effort to substantially reduce the use
			 of petroleum based fuels by rapidly expanding production and distribution of
			 synthetic and biobased fuels, such as ethanol derived from cellulosic sources,
			 and by deploying new engine technologies for fuel-flexible, hybrid, plug-in
			 hybrid, and biodiesel vehicles.
			(4)The Nation will be
			 more secure by making a concerted effort to improve the diversity and
			 reliability of the Nation’s energy resources and transportation fuels. We must
			 make greater investments in renewable energy, alternative fuels such as
			 biomass, and efficiency improvements to answer our growing demand for
			 energy.
			(5)The Federal
			 Government should undertake a complete review of regulations that may affect
			 supply and bottlenecks that create regional emergencies that threaten the
			 well-being of our economy and the health and safety of our citizens. We must
			 make every effort to use all of our energy sources, making each a cleaner,
			 safer contributor to the Nation’s energy resources.
			(6)Despite the
			 expenditure of billions of dollars on homeland security since 9/11, the
			 American people are still vulnerable to attack by terrorists at home. Recent
			 natural disasters have also underscored the vulnerability and critical
			 importance of energy supply to the Nation’s economic vitality. Our energy
			 facilities, transportation systems, and critical infrastructure must be
			 adequately secured.
			(7)Not only must our
			 energy infrastructure be secured, but Americans must feel safe in utilizing
			 mass transit systems. Transit provides an alternative form of commuting,
			 reduces the use of oil and gasoline, and plays a key role in moving Americans
			 and their families in times of emergencies as well. Increasing security for
			 mass transit through additional funding for rail, bus, and subway security is
			 part of the Nation’s energy security.
			INational
			 Commission on Energy Security and Transition to New Fuels
			101.EstablishmentThere is established a commission to be
			 known as the National Commission on Energy Security and Transition to
			 New Fuels (in this title referred to as the
			 Commission).
			102.Duties of
			 CommissionThe Commission
			 shall make recommendations to the Congress and the President for preserving the
			 national energy security in the event of a terrorist attack or natural
			 disaster, and for reducing United States dependence on foreign oil according to
			 a schedule for national energy independence over the next 5, 10, 15, and 20
			 years. The Commission shall focus on regional approaches to achieving such
			 goals, taking into account regional differences in energy supply and demand,
			 and shall—
				(1)address fuel
			 supply and infrastructure needs to support the development of wide-scale use of
			 alternative fueled vehicles, including flexible-fuel vehicles, electric hybrid
			 vehicles, advanced diesel engines, and hydrogen fueled vehicles, for passenger
			 cars, commercial fleets, and industrial vehicles;
				(2)identify
			 vulnerabilities in energy infrastructure, such as overreliance on refining
			 capacity concentrated in areas susceptible to hurricane damage, and recommend
			 actions to remedy or mitigate such vulnerabilities;
				(3)propose
			 legislative actions to—
					(A)promote efficiency
			 and biomass and other alternative resource use, including the development of
			 biofuels, battery, and composite material technologies; and
					(B)pursue near-term
			 options to reduce transportation fuel demand, such as expanded use of public
			 transit; and
					(4)propose Federal,
			 State, and local fiscal and regulatory changes to accomplish the purposes
			 described in this subsection, and develop uniform codes and other tools for use
			 by governments to accomplish those purposes.
				103.Membership
				(a)Number and
			 appointment
					(1)In
			 generalThe Commission shall consist of—
						(A)6 members
			 appointed by the Speaker of the House of Representatives, including—
							(i)1
			 appointed in consultation with the chairman of the Committee on Energy and
			 Commerce;
							(ii)1 appointed in consultation with the
			 chairman of the Committee on Transportation and Infrastructure;
							(iii)1 appointed in consultation with the
			 chairman of the Committee on Agriculture;
							(iv)1 appointed in consultation with the
			 chairman of the Committee on Oversight and Government Reform;
							(v)1 appointed in consultation with the
			 chairman of the Committee on Science and Technology; and
							(vi)1
			 appointed in consultation with the chairman of the Committee on Armed
			 Services;
							(B)6 members
			 appointed by the minority leader of the House of Representatives,
			 including—
							(i)1
			 appointed in consultation with the ranking minority member of the Committee on
			 Energy and Commerce;
							(ii)1 appointed in consultation with the
			 ranking minority member of the Committee on Transportation and
			 Infrastructure;
							(iii)1 appointed in consultation with the
			 ranking minority member of the Committee on Agriculture;
							(iv)1 appointed in consultation with the
			 ranking minority member of the Committee on Oversight and Government
			 Reform;
							(v)1 appointed in consultation with the
			 ranking minority member of the Committee on Science and Technology; and
							(vi)1
			 appointed in consultation with the chairman of the Committee on Armed
			 Services;
							(C)6 members
			 appointed by the majority leader of the Senate, including—
							(i)1 appointed in consultation with the
			 chairman of the Committee on Commerce, Science, and Transportation;
							(ii)1 appointed in consultation with the
			 chairman of the Committee on Energy and Natural Resources;
							(iii)1 appointed in consultation with the
			 chairman of the Committee on Homeland Security and Governmental Affairs;
			 and
							(iv)1
			 appointed in consultation with the chairman of the Committee on Armed
			 Services;
							(D)6 members
			 appointed by the minority leader of the Senate, including—
							(i)1 appointed in consultation with the
			 ranking minority member of the Committee on Commerce, Science, and
			 Transportation;
							(ii)1 appointed in consultation with the
			 ranking minority member of the Committee on Energy and Natural
			 Resources;
							(iii)1 appointed in consultation with the
			 ranking minority member of the Committee on Homeland Security and Governmental
			 Affairs; and
							(iv)1
			 appointed in consultation with the chairman of the Committee on Armed Services;
			 and
							(E)12 members
			 appointed by the President, including—
							(i)1
			 appointed in consultation with the Secretary of Energy;
							(ii)1
			 appointed in consultation with the Secretary of Transportation;
							(iii)1 appointed in consultation with the
			 Secretary of Commerce;
							(iv)1 appointed in consultation with the
			 Secretary of Agriculture; and
							(v)1 appointed in consultation with the
			 Administrator of the Environmental Protection Agency.
							(2)Appointment
			 principles
						(A)ChairmanThe
			 President shall designate 1 member appointed under paragraph (1)(E) to be
			 Chairman of the Commission.
						(B)ConsultationAt least 3 of the appointments by the
			 President shall be made in consultation with the bipartisan national
			 associations representing elected State and local governmental
			 officials.
						(C)Limitation on
			 party membershipNot more than 3 of the members appointed by the
			 President under paragraph (1)(E), other than members appointed under clauses
			 (i) through (v) of that subparagraph, shall be members of the same political
			 party as the President.
						(D)BalanceEach
			 person appointing members of the Commission under paragraph (1) shall seek to
			 achieve a balance of Commission members among representatives of appropriate
			 Federal, State, and local government agencies, industry, academia, and
			 nonprofit stakeholder organizations, and among diverse geographical
			 areas.
						(b)VacanciesAny
			 vacancy occurring before the termination of the Commission shall be filled in
			 the same manner as the original appointment.
				(c)Compensation
					(1)In
			 generalExcept as provided in paragraph (2), members of the
			 Commission shall serve without pay.
					(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 chapter I of chapter 57 of title 5, United States Code.
					(d)RecommendationsThe
			 Commission may only make recommendations if 75 percent or more of its
			 membership approve those recommendations.
				104.Initial
			 meetingThe Commission shall
			 hold its initial meeting not later than 60 days after the date of enactment of
			 this Act.
			105.Administrative
			 assistance
				(a)In
			 generalThe Secretary of Energy shall provide to the Commission
			 any administrative assistance necessary for the Commission to carry out its
			 duties under this title.
				(b)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
				(c)Staff of Federal
			 AgenciesUpon request of the Commission, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this title.
				106.Powers of
			 Commission
				(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 title, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
				(b)Powers of
			 Members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(c)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this title. Upon request of the Chairperson of the Commission, the
			 head of that department or agency shall furnish that information to the
			 Commission.
				(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(e)Subpoena
			 Power
					(1)In
			 generalThe Commission may issue subpoenas requiring the
			 attendance and testimony of witnesses and the production of any evidence
			 relating to any matter which the Commission is empowered to investigate by this
			 title. The attendance of witnesses and the production of evidence may be
			 required from any place within the United States at any designated place of
			 hearing within the United States.
					(2)Failure to obey
			 a SubpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
					(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
					(4)Service of
			 processAll process of any court to which application is made
			 under paragraph (2) may be served in the judicial district in which the person
			 required to be served resides or may be found.
					107.Reports
				(a)Initial
			 reportNot later than 3 months after the first meeting of the
			 Commission, the Commission shall transmit to the President and the Congress and
			 initial report containing such recommendations as the Commission has been able
			 to prepare at that time.
				(b)Final
			 ReportNot later than 6 months after transmittal of the report
			 under subsection (a), the Commission shall transmit a final report to the
			 President and the Congress. The final report shall contain a detailed statement
			 of the findings and conclusions of the Commission, together with its
			 recommendations.
				108.Action on
			 report recommendations
				(a)Presidential
			 responseNot later than 30 days after receiving a report from the
			 Commission under section 107(a) or (b), the President shall transmit to
			 Congress a response consisting of either approval or disapproval of each of the
			 recommendations contained in the report from the Commission. Such response
			 shall include an explanation for the disapproval of any such
			 recommendation.
				(b)ImplementationThe
			 appropriate Federal officials shall, unless a joint resolution described in
			 subsection (c) is enacted pursuant to this section, implement all
			 recommendations approved by the President under subsection (a).
				(c)Terms of the
			 ResolutionFor purposes of subsection (b), the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the President transmits the
			 response to the Congress under subsection (a), and—
					(1)which does not
			 have a preamble;
					(2)the matter after
			 the resolving clause of which is as follows That Congress disapproves
			 the recommendations of the National Commission on Energy Security and
			 Transition to New Fuels as submitted by the President on _____, the
			 blank space being filled in with the appropriate date; and
					(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 National Commission on Energy Security and Transition to New
			 Fuels.
					(d)ReferralA
			 resolution described in subsection (c) that is introduced in the House of
			 Representatives shall be referred to the appropriate committees of the House of
			 Representatives. A resolution described in subsection (c) introduced in the
			 Senate shall be referred to the appropriate committees of the Senate.
				(e)DischargeIf
			 the committee to which a resolution described in subsection (c) is referred has
			 not reported such resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the President transmits the
			 response to the Congress under subsection (a), such committee shall be, at the
			 end of such period, discharged from further consideration of such resolution,
			 and such resolution shall be placed on the appropriate calender of the House
			 involved.
				(f)Consideration(1)On or after the third
			 day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (e)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the resolution. A
			 Member may make the motion only on the day after the calender day on which the
			 Member announces to the House concerned the Member’s intention to make the
			 motion, except that, in the case of the House of Representatives, the motion
			 may be made without such prior announcement if the motion is made by direction
			 of the committee to which the resolution was referred. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the resolution is agreed to, the respective
			 House shall immediately proceed to consideration of the joint resolution
			 without intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed
			 of.
					(2)Debate on the resolution, and on all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 2 hours, which shall be divided equally between those favoring and
			 those opposing the resolution. An amendment to the resolution is not in order.
			 A motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the resolution is not in order. A motion to
			 reconsider the vote by which the resolution is agreed to or disagreed to is not
			 in order.
					(3)Immediately following the conclusion
			 of the debate on a resolution described in subsection (c) and a single quorum
			 call at the conclusion of the debate if requested in accordance with the rules
			 of the appropriate House, the vote on final passage of the resolution shall
			 occur.
					(4)Appeals from the decisions of the
			 Chair relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in subsection (c) shall be decided without debate.
					(g)Consideration by
			 other house(1)If, before the passage
			 by one House of a resolution of that House described in subsection (c), that
			 House receives from the other House a resolution described in subsection (c),
			 then the following procedures shall apply:
						(A)The resolution of the other House
			 shall not be referred to a committee and may not be considered in the House
			 receiving it except in the case of final passage as provided in subparagraph
			 (B)(ii).
						(B)With respect to a resolution described
			 in subsection (c) of the House receiving the resolution—
							(i)the procedure in that House shall
			 be the same as if no resolution had been received from the other House;
			 but
							(ii)the vote on final passage shall be
			 on the resolution of the other House.
							(2)Upon disposition of the resolution
			 received from the other House, it shall no longer be in order to consider the
			 resolution that originated in the receiving House.
					(h)Rules of the
			 Senate and HouseThis section is enacted by Congress—
					(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (c), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					109.TerminationThe Commission shall terminate 60 days after
			 transmitting its final report pursuant to section 107(b).
			IINew
			 Manhattan Center for High Efficiency Vehicles
			201.FindingsThe Congress finds that—
				(1)private, academic,
			 and government research and development resources need to be focused and
			 coordinated to accomplish the rapid commercialization and deployment of
			 technologies and resources needed to achieve energy independence;
				(2)a
			 project similar to the Manhattan Project is needed to bring national attention
			 to the need for energy independence and to move the United States beyond its
			 reliance on oil and gasoline;
				(3)an independent
			 entity is needed to identify the areas where scientific breakthroughs and
			 government investment are best focused, in coordination with private and
			 academic efforts, to encourage the commercial development of viable vehicle and
			 fuel technologies in areas such as efficiency, biomass, and hydrogen that could
			 play a role in reducing demand for oil and meeting growing domestic economic
			 needs for fuel;
				(4)such an entity
			 could encourage the development of those technologies, help break through
			 private sector risk barriers to their development, and advise Congress and the
			 President on policies needed to foster their use; and
				(5)such an effort
			 would improve the Nation’s energy and national security by lowering demand for
			 petroleum, increasing domestic fuel supplies, creating jobs, and improving the
			 environment.
				202.DefinitionsIn this title—
				(1)Advisory
			 CouncilThe term Advisory Council means the
			 Advisory Council established under section 204.
				(2)CenterThe
			 term Center means the New Manhattan Center for High Efficiency
			 Vehicles established under section 203(c).
				(3)ResearchThe
			 term research includes research on the technologies, materials,
			 and manufacturing processes required for high efficiency vehicles.
				203.New Manhattan
			 Center for High Efficiency Vehicles
				(a)SummitNot later than 60 days after the date of
			 enactment of this Act, the President shall convene a summit of the principal
			 advisors and directors of all programs in the Federal Government related to the
			 development of vehicle (or related and component parts) technologies and
			 alternative fuels, including ethanol and biofuels, electric drive, and
			 hydrogen. Such summit shall include leading researchers at the Federal
			 laboratories and representatives of private sector partners, and affiliated
			 labor unions, engaged in the production and manufacturing of these vehicle and
			 fuel technologies. The summit shall be for the purpose of—
					(1)reviewing the
			 progress and promise for each of these technologies toward increasing fuel
			 economy, the interrelationship of these technologies to each other, and
			 additional funding resources needed to accelerate the progress of these
			 programs toward improving efficiency and economy dramatically in the next
			 decade, including review of technology developed and lessons learned from the
			 Federal Government’s initiative known as the Partnership for a New Generation
			 of Vehicles; and
					(2)making
			 recommendations as to the organization and structure of the Center described in
			 this section.
					(b)ProgramThe Secretary of Energy, in consultation
			 with the Secretary of Defense, the Secretary of Transportation, and the
			 Administrator of the Environmental Protection Agency, shall carry out a program
			 consisting of a collaborative effort with industry, government, and academia to
			 support research, development, demonstration, and commercial application
			 activities related to high efficiency vehicles. Such program shall include
			 examination of motors, clutches, sensors, controllers, cooling systems,
			 variable combustion engine technologies, flexible fueled and dual fuel fueling
			 systems, hybrid electric flexible fuel vehicles, electric drive accessory
			 components, and advanced batteries in an effort to—
					(1)reduce production
			 costs to the lowest possible level, with special emphasis on identifying
			 electric drive components and systems that can be advanced through research and
			 development toward commercialization;
					(2)increase fuel
			 economy; and
					(3)coordinate related Federal research,
			 development, and commercialization programs in accordance with the
			 recommendations resulting from the summit convened under subsection (a).
					(c)GrantsSuch
			 program shall consist of grants to—
					(1)the Center, made
			 in accordance with the memorandum of understanding entered into under
			 subsection (e);
					(2)researchers,
			 including Center participants;
					(3)small
			 businesses;
					(4)National
			 Laboratories; and
					(5)institutions of
			 higher education.
					(d)CenterNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Energy shall competitively select a
			 consortium to serve as the New Manhattan Center for High Efficiency Vehicles,
			 which shall consist of participants who are private, for-profit United States
			 firms, open to large and small businesses, that, as a group, are broadly
			 representative of United States high efficiency vehicle research, development,
			 infrastructure, and manufacturing expertise as a whole.
				(e)Memorandum of
			 understandingThe Secretary of Energy shall enter into a
			 memorandum of understanding with the Center for the purposes of this title. The
			 memorandum of understanding shall require the following:
					(1)That the Center shall have—
						(A)a charter agreed to by all representatives
			 of the automotive industry that are participating members of the Center;
			 and
						(B)an annual
			 operating plan that is developed in the consultation with the Secretary of
			 Energy and the Advisory Council.
						(2)That the total amount of funds made
			 available to the Center by Federal, State, and local government agencies for
			 any fiscal year for the support of the research and development activities of
			 the Center under this section may not exceed 50 percent of the total cost of
			 such activities.
					(3)That the Center, in conducting research and
			 development activities pursuant to the memorandum of understanding, cooperate
			 with and draw on the expertise of the National Laboratories of the Department
			 of Energy and of colleges and universities in the United States in the field of
			 automotive manufacturing technology.
					(4)That an independent, commercial auditor be
			 retained—
						(A)to determine the
			 extent to which the funds made available to the Center by the United States for
			 the research and development activities of the Center have been expended in a
			 manner that is consistent withe the purposes of this title, the charter of the
			 Center, and the annual operating plan of the Center; and
						(B)to submit to the
			 Secretary of Energy, the Center, and the Comptroller General of the United
			 States an annual report containing the findings and determinations of such
			 auditor.
						(5)That the Center take all steps necessary to
			 maximize the expeditious and timely transfer of technology developed and owned
			 by the Center to the participants in the Center in accordance with the
			 agreement between the Center and those participants and for the purpose of
			 improving the high efficiency vehicle manufacturing productivity of United
			 States automotive firms.
					(f)Cost
			 SharingIn carrying out this section, the Secretary of Energy
			 shall require cost sharing in accordance with section 988 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16352).
				(g)Rights to
			 intellectual propertyThe Secretary of Energy may require (in
			 accordance with section 202(a)(ii) of title 35, United States Code, section 152
			 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2182), and section 9 of the Federal Nonnuclear Energy Research and
			 Development Act of 1974 (42 U.S.C. 5908)) that for any new invention developed
			 under this title—
					(1)the Center
			 participants who are active participants in research, development, and
			 demonstration activities related to the high efficiency vehicle technologies
			 that are covered by this section shall be granted the first option to negotiate
			 with the invention owner, at least in the field of high efficiency vehicles,
			 nonexclusive licenses and royalties on terms that are reasonable under the
			 circumstances;
					(2)for 1 year after a
			 United States patent is issued for the invention—
						(A)the patent holder
			 shall not negotiate any license or royalty with any entity that is not a
			 participant in the Center; and
						(B)the patent holder
			 shall negotiate nonexclusive licenses and royalties in good faith with any
			 interested participant in the Center; and
						(3)such other terms
			 are applied as the Secretary determines are required to promote accelerated
			 commercialization of inventions made under this section.
					(h)National Academy
			 ReviewThe Secretary of Energy shall enter into an arrangement
			 with the National Academy of Sciences to conduct periodic reviews of the
			 program under this section.
				204.Advisory
			 council
				(a)EstablishmentThere is established the Advisory Council
			 on Federal Participation in the New Manhattan Center for High Efficiency
			 Vehicles.
				(b)Functions(1)The Advisory Council shall advise the
			 Center and the Secretary of Energy on appropriate technology goals for the
			 research and development activities of the Center, and shall develop a plan to
			 achieve those goals. The plan shall provide for the development of
			 high-quality, high-yield high efficiency vehicle manufacturing technologies
			 that meet the national energy security and commercial needs of the United
			 States.
					(2)The Advisory Council shall—
						(A)conduct an annual review of the activities
			 of the Center for the purpose of determining the extent of the progress made by
			 the Center in carrying out the plan referred to in paragraph (1); and
						(B)on
			 the basis of its determinations under subparagraph (A), submit to the Center
			 any recommendations for modification of the plan or the technological goals in
			 the plan considered appropriate by the Advisory Council.
						(3)The Advisory Council shall review the
			 research activities of the Center and shall submit to the Secretary of Energy
			 and the Congress an annual report containing a description of the extent to
			 which the Center is achieving its research and development goals.
					(c)MembershipThe
			 Advisory Council shall be composed of 12 members as follows:
					(1)The Under Secretary
			 for Science of the Department of Energy.
					(2)The Administrator
			 of the Research and Innovative Technology Administration.
					(3)The Director of
			 the National Science Foundation.
					(4)The Chairman of
			 the Federal Laboratory Consortium for Technology Transfer.
					(5)Eight members
			 appointed by the President as follows:
						(A)Three members who
			 are eminent individuals in the automotive technology and manufacturing
			 industry.
						(B)Two members who are
			 eminent individuals in the fields of alternative fuels technology.
						(C)Two members who represent organized labor
			 in these related manufacturing fields.
						(D)One member who
			 represents consumer interests in energy efficiency and conservation.
						(d)Terms of
			 membershipEach member of the Advisory Council appointed under
			 subsection (c)(5) shall be appointed for a term of three years, except that of
			 the members first appointed, two shall be appointed for a term of one year, two
			 shall be appointed for a term of two years, and three shall be appointed for a
			 term of three years, as designated by the President at the time of appointment.
			 A member of the Advisory Council may serve after the expiration of the member’s
			 term until a successor has taken office.
				(e)VacanciesA
			 vacancy in the Advisory Council shall not affect its powers but, in the case of
			 a member appointed under subsection (c)(5), shall be filled in the same manner
			 as the original appointment was made. Any member appointed to fill a vacancy
			 for an unexpired term shall be appointed for the remainder of such term.
				(f)QuorumSeven
			 members of the Advisory Council shall constitute a quorum.
				(g)MeetingsThe
			 Advisory Council shall meet at the call of the Chairman or a majority of its
			 members.
				(h)Compensation(1)Each member of the
			 Advisory Council shall serve without compensation.
					(2)While away from their homes or
			 regular places of business in the performance of duties for the Advisory
			 Council, members of the Advisory Council shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under sections 5702 and 5703 of title 5, United States Code.
					(i)Federal advisory
			 committee actSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Advisory Council.
				205.ResponsibilitiesThe Comptroller General of the United States
			 shall—
				(1)review the annual
			 reports of the auditor submitted to the Comptroller General in accordance with
			 section 202(d)(4)(B); and
				(2)transmit to the
			 Congress comments of the accuracy and completeness of those reports, and any
			 additional comments on the reports that the Comptroller General considers
			 appropriate.
				206.Export of
			 high-efficiency vehicle manufacturingAny export of materials, equipment, and
			 technology developed by the Center in whole or in part with financial
			 assistance provided under this title shall be subject to the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in
			 effect under the International Emergency Economic Powers Act, and shall not be
			 subject to the Arms Export Control Act.
			207.Protection of
			 information
				(a)Freedom of
			 information actSection 552 of title 5, United States Code, shall
			 not apply to information obtained by the Federal Government on a confidential
			 basis under this title.
				(b)InformationNotwithstanding any other provision of law,
			 intellectual property, trade secrets, and technical data owned and developed by
			 the Center or any of the participants in the Center may not be disclosed by any
			 officer or employee of the Department of Energy except as provided in the
			 provision included in the memorandum of understanding pursuant to section
			 202(d).
				208.Authorization
			 on appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy for carrying out this
			 title $500,000,000 for each of the fiscal years 2008 through 2017.
			209.Advanced
			 battery loan guarantee program
				(a)Establishment of
			 programThe Secretary of Energy shall establish a program to
			 provide guarantees of loans by private institutions for the construction of
			 facilities for the manufacture of advanced vehicle batteries that are developed
			 and produced in the United States, including advanced lithium ion
			 batteries.
				(b)RequirementsThe
			 Secretary may provide a loan guarantee under subsection (a) to an applicant
			 if—
					(1)without a loan
			 guarantee, credit is not available to the applicant under reasonable terms or
			 conditions sufficient to finance the construction of a facility described in
			 subsection (a);
					(2)the prospective
			 earning power of the applicant and the character and value of the security
			 pledged provide a reasonable assurance of repayment of the loan to be
			 guaranteed in accordance with the terms of the loan; and
					(3)the loan bears
			 interest at a rate determined by the Secretary to be reasonable, taking into
			 account the current average yield on outstanding obligations of the United
			 States with remaining periods of maturity comparable to the maturity of the
			 loan.
					(c)CriteriaIn
			 selecting recipients of loan guarantees from among applicants, the Secretary
			 shall give preference to proposals that—
					(1)meet all
			 applicable Federal and State permitting requirements;
					(2)are most likely to
			 be successful; and
					(3)are located in
			 local markets that have the greatest need for the facility.
					(d)MaturityA
			 loan guaranteed under subsection (a) shall have a maturity of not more than 20
			 years.
				(e)Terms and
			 conditionsThe loan agreement for a loan guaranteed under
			 subsection (a) shall provide that no provision of the loan agreement may be
			 amended or waived without the consent of the Secretary.
				(f)Assurance of
			 repaymentThe Secretary shall require that an applicant for a
			 loan guarantee under subsection (a) provide an assurance of repayment in the
			 form of a performance bond, insurance, collateral, or other means acceptable to
			 the Secretary in an amount equal to not less than 20 percent of the amount of
			 the loan.
				(g)Guarantee
			 feeThe recipient of a loan guarantee under subsection (a) shall
			 pay the Secretary an amount determined by the Secretary to be sufficient to
			 cover the administrative costs of the Secretary relating to the loan
			 guarantee.
				(h)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all guarantees made under this section. Any such guarantee
			 made by the Secretary shall be conclusive evidence of the eligibility of the
			 loan for the guarantee with respect to principal and interest. The validity of
			 the guarantee shall be incontestable in the hands of a holder of the guaranteed
			 loan.
				(i)ReportsUntil
			 each guaranteed loan under this section has been repaid in full, the Secretary
			 shall annually submit to Congress a report on the activities of the Secretary
			 under this section.
				(j)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				(k)Termination of
			 authorityThe authority of the Secretary to issue a loan
			 guarantee under subsection (a) terminates on the date that is 10 years after
			 the date of enactment of this Act.
				210.Domestic
			 manufacturing conversion grant programSection 712 of the Energy Policy Act of 2005
			 (42 U.S.C. 16062) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and components thereof, including vehicles and components derived from
			 the activities of the New Manhattan Center for High Efficiency Vehicles
			 after sales of efficient hybrid and advanced diesel
			 vehicles;
					(B)by inserting
			 , plug-in electric hybrid, flexible-fuel, after
			 production of efficient hybrid; and
					(C)by adding at the
			 end the following: Priority shall be given to the refurbishment or
			 retooling of manufacturing facilities that have recently ceased operation or
			 will cease operation in the near future.; and
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Coordination
				with state and local programsThe Secretary may coordinate implementation
				of this section with State and local programs designed to accomplish similar
				goals, including the retention and retraining of skilled workers from the such
				manufacturing facilities, including by establishing matching grant
				arrangements.
						(c)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for carrying out this section—
							(1)$200,000,000 for
				each of the fiscal years 2008 through 2012; and
							(2)such sums as may
				be necessary for each of the fiscal years 2013 through
				2016.
							.
				IIIBiofuels
			 Infrastructure Development
			301.Biofuels
			 infrastructure development
				(a)Grant
			 programThe Secretary of
			 Energy shall establish a program for making grants for providing assistance to
			 retail and wholesale motor fuel dealers or other entities for the installation,
			 replacement, or conversion of motor fuel storage and dispensing infrastructure
			 to be used exclusively to store and dispense biobased fuel (as defined in
			 section 303(2) of the Biomass Research and Development Act of 2000 (7 U.S.C.
			 8101 note)), including E–85 gasoline, biodiesel, or biodiesel blended fuel.
			 Such infrastructure may include equipment used in the blending, distribution,
			 and transport of such fuels.
				(b)Retail technical
			 and marketing assistanceThe
			 Secretary of Energy shall enter into contracts with entities with demonstrated
			 experience in assisting retail fueling stations in installing refueling systems
			 and marketing alternative fuels nationally, for the provision of technical and
			 marketing assistance to recipients of grants under this section. Such
			 assistance shall include—
					(1)technical advice
			 for compliance with applicable Federal and State environmental
			 requirements;
					(2)help in
			 identifying supply sources and securing long-term contracts; and
					(3)provision of
			 public outreach, education, and labeling materials.
					(c)AllocationGrants under this section shall be made to
			 applicants based upon criteria that will maximize the availability and use of
			 the alternative fuel, and that will ensure that alternative fuels are available
			 across the country, such as population, number of vehicles that can operate on
			 E–85, number of diesel powered vehicles, number of retail fuel outlets, and
			 saturation of vehicles capable of operating on the fuels described in
			 subsection (a). The Secretary of Energy may also reserve funds appropriated for
			 carrying out this section to support biofuels infrastructure development
			 projects with a cost of greater than $1,000,000, that are of national
			 significance. The Secretary shall reserve funds appropriated for the biofuels
			 infrastructure development grant program for technical and marketing assistance
			 described in subsection (b). Grants shall be prioritized based on criteria that
			 include—
					(1)the public demand
			 for each alternative fuel in a particular geographic area based on State
			 registration records showing the number of automobiles that can be operated
			 with alternative fuel; and
					(2)the opportunity to
			 create or expand corridors of alternative fuel stations along interstate or
			 State highways.
					(d)Combined
			 applicationsStates and local
			 government entities and nonprofit entities may apply for assistance under this
			 section on behalf of a group of retailers within a certain geographic area, or
			 to carry out regional or multistate deployment projects. Any such application
			 shall certify the availability and details of a program to match the Federal
			 grant as required under subsection (e) and list the retail locations that would
			 receive the funds.
				(e)LimitationsAssistance provided under this section
			 shall not exceed—
					(1)33 percent of the
			 estimated cost of the installation, replacement, or conversion of motor fuel
			 storage and dispensing infrastructure; or
					(2)$180,000 for a combination of equipment at
			 any one retail outlet.
					(f)Operation of
			 alternative fuel stationsThe
			 Secretary shall establish rules that set forth requirements for grant
			 recipients under this section that include providing to the public the
			 alternative fuel, establishing a marketing plan that informs consumers of the
			 price and availability of the alternative fuel, clearly labeling the dispensers
			 and related equipment, and providing periodic reports on the status of the
			 alternative fuel sales, the type and amount of the alternative fuel dispensed
			 at each location, and the average price of such fuel.
				(g)Notification
			 requirementsNot later than
			 the date on which each alternative fuel station begins to offer alternative
			 fuel to the public, the grant recipient that used grant funds to construct or
			 upgrade such station shall notify the Secretary of Energy of such opening. The
			 Secretary of Energy shall add each new alternative fuel station to the
			 alternative fuel station locator on its Website when it receives notification
			 under this subsection.
				(h)IneligibilityNo
			 person may receive assistance under this section and receive a credit under
			 section 30C of the Internal Revenue Code of 1986.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $200,000,000 for each of the
			 fiscal years 2008 through 2012, and such sums as may be necessary
			 thereafter.
				IVGovernment Use and
			 Diversity of Supply
			401.Renewable fuel
			 regulationsThe Secretary of
			 Energy shall issue regulations under section 212 of the Clean Air Act (as added
			 by section 1511 of the Energy Policy Act of 2005) to provide for cellulosic
			 ethanol production loan guarantees and issue a request for proposals under
			 subsection (b) of such section 212 within 90 days after the enactment of this
			 Act.
			402.Grants for
			 cellulosic ethanol productionSubsection (s) of section 211 of the Clean
			 Air Act is redesignated as subsection (t) and subsection (r) of such section
			 211 (as added by section 1512 of the Energy Policy Act of 2005), relating to
			 conversion assistance for cellulosic biomass, waste-derived ethanol, and
			 approved renewable fuels, is redesignated as subsection (s) and amended as
			 follows:
				(1)By adding the
			 following new subparagraphs at the end of paragraph (3):
					
						(D)$500,000,000 for fiscal year 2009.
						(E)$500,000,000 for fiscal year
				2010.
						.
				(2)By adding the following new paragraph at
			 the end thereof:
					
						(5)Geographical
				dispersionThe grants under this subsection shall be made to
				recipients distributed regionally across the country in such manner that an
				eligible production facility is constructed in each PADD (and each of the
				subpads in PADD 1) throughout the country with each such facility using, to the
				extent possible, a different feedstock
				material.
						.
				403.Standard
			 specifications for biodieselSection 211 of the Clean Air Act is amended
			 by adding the following new subsection at the end thereof:
				
					(u)Standard
				specifications for biodieselNot later than 180 days after the enactment
				of this subsection, the Administrator shall promulgate regulations establishing
				a series of uniform per gallon fuel standards for categories of biodiesel fuel
				and designate an identification number for fuel meeting each the standard in
				each such category so that vehicle manufacturers are able to design engines to
				use biodiesel fuel meeting one or more of such
				standards.
					.
			404.Requirement for
			 greater use of alternative fuels in Federal fleetSection 400AA(a)(3)(E) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6374(a)(3)(E)) is amended by adding at the end
			 the following new clauses:
				
					(iii)The report under clause (ii) also
				shall include an identification of the geographic areas where the alternative
				fuel required to be used in dual fueled vehicles acquired pursuant to this
				section is not reasonably available, as certified under clause (i)(I), and a
				list of such areas where it would be most beneficial, in order of priority, to
				install a pump for dispensing a fuel known as E–85 or biodiesel fuel for such
				vehicles.
					(iv)The Secretary may not grant a waiver
				under clause (i) in any fiscal year following a fiscal year in which the report
				under clause (ii) is not filed. In the case of an agency that receives a waiver
				under clause (i) for 2 successive fiscal years, the agency shall submit to the
				Secretary and Congress recommendations for solving the problems causing the
				need for the
				waiver.
					.
			405.Requirement for
			 Inspector General investigations relating to alternative fuel use and supply in
			 Federal agencies and regulations
				(a)RequirementThe
			 Inspector General of each department or agency shall conduct a comprehensive
			 investigation into alternative fuel use and supply within the department or
			 agency to identify the reasons why alternative fuels are not being used in all
			 dual fueled vehicles operated by the department or agency.
				(b)Matters
			 coveredAt a minimum, the investigation required under subsection
			 (a) shall cover the following:
					(1)The location of
			 the dual fueled vehicles operated by the department or agency and the location
			 of the nearest alternative fuel pumps.
					(2)Whether dual
			 fueled vehicles operated by the department or agency would make better use of
			 alternative fuel if the vehicles were redeployed to other geographic
			 areas.
					(3)The steps
			 undertaken by the head of the department or agency to ensure that the dual
			 fueled vehicles use alternative fuel, including—
						(A)whether such use
			 is a priority for the department or agency; and
						(B)whether and how often waivers are sought
			 and obtained under section 400AA(a)(3)(E) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6374(a)(3)(E)).
						(4)The manner in
			 which use of alternative fuel is kept track of in vehicles leased by the
			 department or agency.
					(c)ReportThe
			 Inspector General of each department or agency shall submit to Congress a
			 report on the investigation conducted under subsection (a) not later than
			 January 3, 2008. The report shall include the results of the investigation and
			 recommendations by the Inspector General for increased use of alternative fuels
			 in the dual fueled vehicles operated by the department or agency.
				406.Report on vehicles
			 and infrastructure for alternative fuel useNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report that identifies, across the Armed Forces, the locations and
			 concentrations of flex-fuel vehicles in the current and planned inventory of
			 the Department of Defense, as well as the diesel engine vehicles and equipment,
			 so as to prioritize the location and placement of new alternative fuel
			 infrastructure to maximize the use of alternative fuels (such as E–85 and
			 biodiesel) in vehicles acquired under the requirements of the Energy Policy Act
			 of 1992. The report shall also identify the locations that are currently served
			 by contract or commercial availability, and contain recommendations for future
			 coordination and use of commercial outlets of alternative fuels.
			407.Funds set aside
			 for alternative fuel infrastructure
				(a)Percentage
			 requiredOf the amounts
			 appropriated or otherwise made available for a fiscal year for activities of
			 the Defense Energy Support Center of the Defense Logistics Agency for noncombat
			 fuel infrastructure, not less than 5 percent shall be available only for
			 alternative fuel (such as E–85 and biodiesel) infrastructure.
				(b)TerminationThe
			 requirement of subsection (a) terminates as of the date on which the Secretary
			 of Defense submits to Congress the Secretary’s certification that the
			 Department of Defense can run all noncombat flex-fuel vehicles in the inventory
			 of the Department on alternative fuels (such as E–85 and biodiesel).
				408.Authority for
			 Department of Defense to enter into long-term contracts to procure biobased
			 fuel and unconventional fuelSection 2922d of title 10, United States
			 Code, is amended—
				(1)in subsection (b),
			 by inserting after covered fuel the following: , biobased
			 fuel, or coal-to-liquid fuel;
				(2)in subsection
			 (d)—
					(A)by inserting after
			 covered fuel the following: , biobased fuel, or
			 coal-to-liquid fuel; and
					(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
					(3)by adding at the
			 end the following new subsection:
					
						(f)DefinitionsIn
				this section:
							(1)The term biobased fuel has
				the meaning provided in section 303(2) of the Biomass Research and Development
				Act of 2000 (7 U.S.C. 8101 note)), including E–85 gasoline, biodiesel, or
				biodiesel blended fuel.
							(2)The term
				coal-to-liquid fuel means a fuel produced from a coal-to-liquid
				process or technology in a coal-to-liquid facility.
							(3)The term
				coal-to-liquid means—
								(A)with respect to a process or technology,
				the use of the coal resources of the United States, using the class of chemical
				reactions known as Fischer-Tropsch, to produce synthetic fuel suitable for
				transportation; and
								(B)with respect to a facility, the portion of
				a facility related to the Fischer-Tropsch process, or related to
				Fischer-Tropsch finished fuel production, that ensures the capture,
				transportation, and sequestration of byproducts of the use of coal at the
				facility, including carbon
				emissions.
								.
				409.Federal support
			 for plug-in hybrid electric vehicles
				(a)AmendmentSection
			 301 of the Energy Policy Act of 1992 (42 U.S.C. 13211) is amended—
					(1)in paragraph
			 (8)—
						(A)by striking
			 or at the end of subparagraph (A);
						(B)by inserting
			 or at the end of subparagraph (B); and
						(C)by adding after
			 subparagraph (B) the following new subparagraph:
							
								(C)a hybrid electric
				vehicle;
								;
						(2)by redesignating
			 paragraphs (11), (12), (13), and (14) as paragraphs (12), (13), (14), and (16)
			 respectively;
					(3)by inserting after
			 paragraph (10) the following new paragraph:
						
							(11)the term hybrid electric
				vehicle means a vehicle that—
								(A)can operate on
				either liquid combustible fuel or electric power provided by an onboard
				battery; and
								(B)utilizes
				regenerative power capture technology to recover energy expended in braking the
				vehicle for use in recharging the
				battery;
								;
					(4)in paragraph (14), as so redesignated by
			 paragraph (2) of this subsection, by striking and at the end;
			 and
					(5)by inserting after
			 paragraph (14), as so redesignated by paragraph (2) of this subsection, the
			 following new paragraph:
						
							(15)the term plug-in hybrid electric
				vehicle means a hybrid electric vehicle that can operate solely on
				electric power for a minimum of 20 miles under city driving conditions, and
				that is capable of recharging its battery from an offboard electricity source;
				and
							. 
					(b)Plug-in hybrid
			 electric vehicle matching grants
					(1)EstablishmentThe
			 Secretary of Energy shall establish a competitive grant program to provide not
			 more than 25 grants annually to State governments, local governments,
			 metropolitan transportation authorities, or combinations thereof for the
			 purposes of procuring and testing plug-in hybrid electric vehicles.
					(2)Applications
						(A)RequirementsThe
			 Secretary shall issue requirements for applying for grants under the program.
			 The Secretary shall require that applications, at a minimum, include a
			 description of how data will be—
							(i)collected on
			 the—
								(I)performance of the
			 vehicle or vehicles and the components, including the battery, energy
			 management, and charging systems, under various driving speeds, trip ranges,
			 traffic, and other driving conditions;
								(II)costs of the
			 vehicle or vehicles, including acquisition, operating, and maintenance costs,
			 and how the project or projects will be self-sustaining after Federal
			 assistance is completed; and
								(III)emissions of the
			 vehicle or vehicles, including greenhouse gases, and the amount of petroleum
			 displaced as a result of the project or projects; and
								(ii)summarized for
			 dissemination to the Department of Energy, other grantees, and the
			 public.
							(B)PartnersAn
			 applicant under subparagraph (A) may carry out a project or projects in
			 partnership with one or more private entities.
						(C)RestrictionsThe Secretary shall award grants under this
			 subsection with geographic diversity such that there is at least one recipient
			 government partner in every PADD, and in every Sub-PADD in the case of PADD
			 1.
						(c)ReportThe Secretary of Energy shall report to
			 Congress on the potential for Federal Government procurement and acquisition of
			 plug-in electric hybrid vehicles, including a proposed schedule for the
			 acquisition of such vehicles, and including possible participation in
			 commitment programs such as the National Plug-in Partners Campaign.
				410.Congressional
			 alternative fuel use in vehicles
				(a)FindingsThe
			 Congress finds that—
					(1)Members of Congress should follow their own
			 example of setting forth legislation that encourages the use of alternatively
			 fueled vehicles;
					(2)in 2005, the total cost of automobile
			 leases for Members of Congress surpassed $1,000,000, and a collective switch to
			 alternative fuel vehicles, hybrid vehicles, or vehicles powered by biofuels
			 could potentially save American taxpayers thousands of dollars annually;
			 and
					(3)the General Services Administration has
			 already purchased over 68,000 alternative fueled vehicles for the use of
			 Federal customers, more than any other organization in the United
			 States.
					(b)StudyNot later than 6 months after the date of
			 enactment of this Act, the Comptroller General shall transmit to the Congress
			 the results of a study, along with recommendations, as to how best to enable
			 Members of Congress to procure alternative fuel vehicles for official
			 use.
				(c)Leasing
			 adviceThe Chief
			 Administrative Officer of the House of Representatives and the Secretary of the
			 Senate shall advise Members of their respective bodies as to the available
			 options to lease alternative fuel vehicles, including vehicles treated as
			 alternative fuels vehicles by the Administrator of General Services under
			 standards established by the Administrator, any other vehicles powered by
			 alternative fuel or synthetic fuel, and any other vehicles powered in whole or
			 in part by flexible-fuel operating systems, biofuel operating systems,
			 electrical operating systems, or hybrid-electrical operating systems.
				VTransit Promotion
			 and Rail Infrastructure Development
			ATransit
				501.Increase and
			 expansion of employer-provided mass transit fringe benefits
					(a)Equalization of
			 limitation for employer-provided mass transit fringe benefit with limitation
			 for employer-provided parking fringe benefit
						(1)In
			 generalSubparagraph (A) of section 132(f)(2) of the Internal
			 Revenue Code of 1986 is amended by striking $100 and inserting
			 $175.
						(2)Inflation
			 adjustmentSubparagraph (A) of section 132(f)(6) of such Code is
			 amended by striking the last sentence thereof.
						(b)Extension of
			 transportation fringe benefit to bicycle commuters
						(1)In
			 generalParagraph (1) of section 132(f) of the Internal Revenue
			 Code of 1986 (relating to general rule for qualified transportation fringe) is
			 amended by adding at the end the following:
							
								(D)Bicycle commuting
				allowance.
								.
						(2)Bicycle
			 commuting allowance definedParagraph (5) of section 132(f) of
			 such Code (relating to definitions) is amended by adding at the end the
			 following:
							
								(F)Bicycle commuting
				allowanceThe term bicycle commuting allowance
				means an amount provided to an employee for transportation on a bicycle if such
				transportation is in connection with travel between the employee’s residence
				and place of
				employment.
								.
						(3)Limitation on
			 exclusionSubparagraph (A) of section 132(f)(2) of such Code is
			 amended by striking subparagraphs (A) and (B) and inserting
			 subparagraphs (A), (B), and (D).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					502.Grants to improve
			 public transportation services
					(a)Authorizations
			 of appropriations
						(1)Urbanized area
			 formula grantsIn addition to other amounts authorized or made
			 available, there is authorized to be appropriated $2,000,000,000 for fiscal
			 year 2008 to carry out section 5307 of title 49, United States Code.
						(2)Formula grants
			 for other than urbanized areasIn addition to other amounts
			 authorized or made available, there is authorized to be appropriated
			 $200,000,000 for fiscal year 2008 to carry out section 5311 of such
			 title.
						(b)Use of
			 funds
						(1)In
			 generalFunds appropriated pursuant to this section shall be used
			 for projects that will expand or improve public transportation services
			 provided by existing public transportation systems, as determined by the
			 Secretary of Transportation.
						(2)PriorityIn awarding grants using funds appropriated
			 pursuant to subsection (a)(2), the Secretary shall give priority to projects
			 involving vehicles that use clean fuels or are powered by biofuels.
						(c)Matching
			 share
						(1)DeferralIn
			 awarding a grant for a project using funds appropriated pursuant to subsection
			 (a), the Secretary may permit the recipient of the grant to defer payment of
			 the non-Federal share of cost of the project for a period not to exceed 2
			 fiscal years.
						(2)LimitationThe
			 Secretary may permit such a deferral only if the Secretary determines that the
			 deferral will not result in a decrease in the aggregate amount of funds
			 provided by the recipient in a fiscal year for projects under section 5307 or
			 5311 of such title, as appropriate, as compared to the preceding fiscal
			 year.
						(d)Availability of
			 fundsFunds appropriated pursuant to this section shall remain
			 available until expended.
					503.Study of fuel
			 savings from intelligent transportation systemsNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Energy shall, in consultation with the
			 Secretary of Transportation, report to Congress on the potential fuel savings
			 from intelligent transportation systems that help businesses and consumers to
			 plan their travel and avoid delays. These systems may include web-based
			 real-time transit information systems, congestion information systems, carpool
			 information systems, parking information systems, freight route management, and
			 traffic management systems. The report shall include analysis of fuel savings,
			 analysis of system costs, assessment of local, State, and regional differences
			 in applicability, and evaluation of case studies, best practices, and emerging
			 technologies from both the private and public sector.
				BSecure Access for
			 Commuter Rail
				511.Short
			 titleThis subtitle may be
			 cited as the Transit Rail Accommodation Improvement and Needs
			 Act.
				512.FindingsThe Congress finds that—
					(1)modern and
			 efficient fixed guideway transportation is important to the viability and
			 well-being of metropolitan areas and to the energy conservation and
			 self-sufficiency goals of the United States;
					(2)public convenience
			 and necessity require the development of fixed guideway transportation systems
			 in metropolitan areas presently without such service, and the expansion of
			 existing systems in metropolitan areas already receiving such service;
			 and
					(3)use of existing
			 railroad trackage and rights-of-way in and around metropolitan areas provides a
			 unique and valuable opportunity for the development and expansion of fixed
			 guideway transportation facilities with a minimum of disruption to the
			 environment and the surrounding community.
					513.Rail transit
			 access
					(a)AmendmentPart
			 E of subtitle V of title 49, United States Code, is amended by adding at the
			 end the following new chapter:
						
							285RAIL TRANSIT
				ACCESS
								
									Sec.
									28501. Definitions.
									28502. Shared use of rail carrier
				  trackage by mass transportation authorities.
									28503. Shared use of rail rights-of-way
				  by mass transportation authorities.
									28504. Applicability of other
				  laws.
									28505. Standards for Board
				  action.
								
								28501.DefinitionsIn this chapter—
									(1)the term
				Board means the Surface Transportation Board;
									(2)the term
				capital work means maintenance, restoration, reconstruction,
				capacity enhancement, or rehabilitation work on trackage that would be treated,
				in accordance with generally accepted accounting principles, as a capital item
				rather than an expense;
									(3)the term
				fixed guideway transportation means mass transportation (as
				defined in section 5302(a)(7)) provided on, by, or using a fixed guideway (as
				defined in section 5302(a)(4));
									(4)the term mass
				transportation authority means a local governmental authority (as
				defined in section 5302(a)(6)) established to provide, or make a contract
				providing for, fixed guideway transportation;
									(5)the term
				rail carrier means a person, other than a governmental authority,
				providing common carrier railroad transportation for compensation subject to
				the jurisdiction of the Board under chapter 105;
									(6)the term
				segregated fixed guideway facility means a fixed guideway facility
				constructed within the railroad right-of-way of a rail carrier but physically
				separate from trackage, including relocated trackage, within the right-of-way
				used by a rail carrier for freight transportation purposes; and
									(7)the term
				trackage means a railroad line of a rail carrier, including a
				spur, industrial, team, switching, side, yard, or station track, and a facility
				of a rail carrier.
									28502.Shared use of
				rail carrier trackage by mass transportation authorities
									(a)AuthorityIf,
				after a reasonable period of negotiation, a mass transportation authority
				cannot reach agreement with a rail carrier to use trackage of, and have related
				services provided by, the rail carrier for purposes of fixed guideway
				transportation, the Board shall, upon application of the mass transportation
				authority or the rail carrier, and if the Board finds it necessary or useful to
				carry out this chapter—
										(1)order that the
				trackage be made available and the related services be provided to the mass
				transportation authority; and
										(2)prescribe
				reasonable terms and compensation for use of the trackage and provision of the
				related services, including the performance of capital work if the mass
				transportation authority has demonstrated that such capital work is required
				for efficient and reliable passenger operations on the trackage to be
				used.
										(b)Standard for
				Compensation; Quality of ServiceWhen prescribing reasonable
				compensation under subsection (a)(2), the Board shall consider alternative cost
				allocation principles, including incremental cost and fully allocated cost,
				under rules promulgated by the Board within 6 months after the date of the
				enactment of the Transit Rail Accommodation Improvement and Needs Act. The
				Board shall consider quality of service by the rail carrier as a major factor
				when determining compensation for the use of the trackage and providing the
				related services.
									(c)Terms of
				OperationWhen prescribing reasonable terms under subsection
				(a)(2), the Board may prescribe the number of trains that may be operated by or
				for the mass transportation authority, the speeds at which such trains may be
				operated, and the trackage maintenance levels to be provided by the rail
				carrier.
									(d)Additional
				TrainsWhen a rail carrier and a mass transportation authority
				cannot agree to terms for the operation of additional trains by or for a mass
				transportation authority over a rail line of the carrier, the mass
				transportation authority or the rail carrier may apply to the Board for an
				order establishing such terms. If the Board finds it reasonable to carry out
				this chapter, the Board shall order the rail carrier to allow operation of the
				requested additional trains on such terms as the Board finds reasonable under
				the circumstances.
									(e)Trackage
				MaintenanceIf a mass transportation authority believes that
				maintenance or related capital work of trackage operated by or for the mass
				transportation authority has fallen below a necessary level to maintain
				reliable service at speeds necessary to provide convenient and efficient mass
				transportation service, the mass transportation authority may, after notice to
				the rail carrier and a sufficient period for maintenance or related capital
				work improvements, apply to the Board for an order requiring the rail carrier
				to provide increased or improved maintenance or related capital work on the
				trackage. If the Board finds it reasonable to carry out this part, the Board
				shall order the rail carrier to provide such increased or improved maintenance
				or related capital work as the Board finds reasonable under the circumstances.
				The remedy available under this subsection shall be in addition to any contract
				rights that a mass transportation authority may possess with respect to
				trackage maintenance or related capital work.
									(f)Accelerated
				SpeedsIf a rail carrier refuses to allow accelerated speeds for
				trains operated by or for a mass transportation authority, the mass
				transportation authority may apply to the Board for an order requiring the rail
				carrier to allow the accelerated speeds and related capital work required to
				permit operation at the accelerated speeds. The Board shall decide whether
				accelerated speeds are practicable and which capital work would be required to
				make accelerated speeds practicable. The Board shall establish the maximum
				allowable speeds for trains operated by or for a mass transportation authority
				on terms the Board decides are reasonable.
									(g)Preference Over
				Freight TransportationExcept in an emergency, and consistent
				with subtitle E of title V of the PROGRESS
				Act and regulations issued thereunder, fixed guideway
				transportation provided by or for a mass transportation authority pursuant to
				an order issued under subsection (a) has preference over freight transportation
				in using a rail line, junction, or crossing unless the Board orders otherwise
				under this chapter. A rail carrier affected by this subsection may apply to the
				Board for relief. If the Board decides that preference for fixed guideway
				transportation materially will lessen the quality of freight transportation
				provided to shippers, the Board shall establish the rights of the rail carrier
				and the mass transportation authority on reasonable terms.
									(h)Final
				DeterminationThe Board shall make a determination under this
				section not later than 120 days after a mass transportation authority or a rail
				carrier submits an application to the Board.
									28503.Shared use of
				rail rights-of-way by mass transportation authorities
									(a)General
				AuthorityIf, after a reasonable period of negotiation, a mass
				transportation authority cannot reach agreement with a rail carrier to acquire
				an interest in a railroad right-of-way for the construction and operation of a
				segregated fixed guideway facility, the mass transportation authority may apply
				to the Board for an order requiring the rail carrier to convey an interest to
				the authority. The Board, not later than 120 days after receiving the
				application, shall order the interest conveyed if—
										(1)the mass
				transportation authority assumes a reasonable allocation of costs associated
				with any necessary relocation of a rail carrier’s trackage within the
				right-of-way; and
										(2)the fixed guideway
				transportation purpose of the proposed segregated fixed guideway facility
				cannot be met adequately at a reasonable cost by acquiring an interest in other
				property.
										(b)Compensation and
				TermsA conveyance ordered by the Board under this section shall
				be subject to the payment of just compensation and to such other reasonable
				terms as the Board may prescribe.
									28504.Applicability
				of other laws
									(a)Board Review or
				ApprovalOperations or conveyances undertaken pursuant to an
				order issued under section 28502 or 28503 are not subject to Board review or
				approval under subtitle IV of this title unless the Board, on a case-by-case
				basis, has determined that the mass transportation authority has assumed rights
				or obligations under such order to provide transportation subject to the
				jurisdiction of the Board under chapter 105.
									(b)Contractual
				Obligations for ClaimsNothing in this chapter shall be construed
				to limit a rail transportation provider’s right under section 28103(b) to enter
				into contracts that allocate financial responsibility for claims.
									28505.Standards for
				Board actionIn proceedings
				under sections 28502 and 28503 the Board shall utilize, to the extent relevant
				and feasible, the principles, standards, and precedents utilized in proceedings
				under sections 24308 and 24311(c) involving the National Railroad Passenger
				Corporation.
								.
					(b)Conforming
			 Amendments
						(1)Limitations on
			 rail passenger transportation liabilitySection 28103(a) of title
			 49, United States Code, is amended by inserting or other fixed guideway
			 transportation after commuter.
						(2)Table of
			 chaptersThe table of chapters of subtitle V of title 49, United
			 States Code, is amended by adding after the item relating to chapter 283 the
			 following new item:
							
								
									285.RAIL
				  TRANSIT
				  ACCESS28501
								
								.
						514.Rail
			 transportation policySection
			 10101 of title 49, United States Code, is amended—
					(1)by striking
			 and at the end of paragraph (14);
					(2)by striking the
			 period at the end of paragraph (15) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(16)to encourage and
				promote the operation of safe, efficient, and reliable commuter rail passenger
				service and other fixed guideway transportation systems, including operations
				where the service will share lines, corridors, or other facilities with freight
				railroads or with intercity rail passenger
				service.
							.
					CIntercity
			 Passenger Rail and Rail Bond Program
				521.Capital
			 assistance for intercity passenger rail service; State rail plans
					(a)In
			 GeneralPart C of subtitle V of title 49, United States Code, is
			 amended by inserting the following after chapter 243:
						
							
								CHAPTER 244—INTERCITY PASSENGER RAIL
				SERVICE CORRIDOR CAPITAL ASSISTANCE
								Sec.
								24401. Definitions.
								24402. Capital investment grants to
				support intercity passenger rail service.
								24403. Project management
				oversight.
								24404. Use of capital grants to finance
				first-dollar liability of grant project.
								24405. Grant conditions.
								24406. Authorization of
				appropriations.
							
							24401.DefinitionsIn this chapter:
								(1)ApplicantThe
				term applicant means a State (including the District of Columbia),
				a group of States, an Interstate Compact, or a public agency established by one
				or more States and having responsibility for providing intercity passenger rail
				service.
								(2)Capital
				projectThe term capital project means a project or
				program in a State rail plan developed under chapter 225 of this title
				for—
									(A)acquiring,
				constructing, improving, or inspecting equipment or a facility for use in or
				for the primary benefit of intercity passenger rail service, expenses
				incidental to the acquisition or construction (including designing,
				engineering, location surveying, mapping, environmental studies, and acquiring
				rights-of-way), payments for the capital portions of rail trackage rights
				agreements, highway-rail grade crossing improvements related to intercity
				passenger rail service, security, mitigating environmental impacts,
				communication and signalization improvements, relocation assistance, acquiring
				replacement housing sites, and acquiring, constructing, relocating, and
				rehabilitating replacement housing;
									(B)rehabilitating,
				remanufacturing or overhauling rail rolling stock and facilities used primarily
				in intercity passenger rail service;
									(C)costs associated
				with developing State rail plans; and
									(D)the first-dollar
				liability costs for insurance related to the provision of intercity passenger
				rail service under section 24404.
									(3)Intercity
				passenger rail serviceThe term intercity passenger rail
				service means transportation services with the primary purpose of
				passenger transportation between towns, cities and metropolitan areas by rail,
				including high-speed rail, as defined in section 24102.
								24402.Capital
				investment grants to support intercity passenger rail service
								(a)General
				Authority
									(1)The Secretary of
				Transportation may make grants under this section to an applicant to assist in
				financing the capital costs of facilities and equipment necessary to provide or
				improve intercity passenger rail transportation.
									(2)The Secretary
				shall require that a grant under this section be subject to the terms,
				conditions, requirements, and provisions the Secretary decides are necessary or
				appropriate for the purposes of this section, including requirements for the
				disposition of net increases in value of real property resulting from the
				project assisted under this section and shall prescribe procedures and
				schedules for the awarding of grants under this chapter, including application
				and qualification procedures and a record of decision on applicant eligibility.
				The Secretary shall issue a final rule establishing such procedures not later
				than 90 days after the date of enactment of this chapter.
									(b)Project as Part
				of State Rail Plan
									(1)The Secretary may
				not approve a grant for a project under this section unless the Secretary finds
				that the project is part of a State rail plan developed under chapter 225 of
				this title and that the applicant or recipient has or will have the legal,
				financial, and technical capacity to carry out the project, satisfactory
				continuing control over the use of the equipment or facilities, and the
				capability and willingness to maintain the equipment or facilities.
									(2)An applicant shall
				provide sufficient information upon which the Secretary can make the findings
				required by this subsection.
									(3)If an applicant
				has not selected the proposed operator of its service competitively, the
				applicant shall provide written justification to the Secretary showing why the
				proposed operator is the best, taking into account price and other factors, and
				that use of the proposed operator will not unnecessarily increase the cost of
				the project.
									(c)Project
				Selection CriteriaThe Secretary, in selecting the recipients of
				financial assistance to be provided under subsection (a), shall—
									(1)require that each
				proposed project meet all safety and security requirements that are applicable
				to the project under law;
									(2)give preference to
				projects with high levels of estimated ridership, increased on-time
				performance, reduced trip time, additional service frequency, or other
				significant service enhancements;
									(3)encourage
				intermodal connectivity through projects that provide direct connections
				between train stations, airports, bus terminals, subway stations, ferry ports,
				and other modes of transportation;
									(4)ensure that each
				project is compatible with, and is operated in conformance with—
										(A)plans developed
				pursuant to the requirements of section 135 of title 23, United States Code;
				and
										(B)the national rail
				plan (if it is available); and
										(5)favor the
				following kinds of projects:
										(A)Projects that are
				expected to have a significant favorable impact on air or highway traffic
				congestion, capacity, or safety.
										(B)Projects that also
				improve freight or commuter rail operations.
										(C)Projects that have
				significant environmental benefits.
										(D)Projects that
				are—
											(i)at
				a stage of preparation that all pre-commencement compliance with environmental
				protection requirements has already been completed; and
											(ii)ready to be
				commenced.
											(E)Projects with
				positive economic and employment impacts.
										(F)Projects that
				encourage the use of positive train control technologies.
										(G)Projects that have
				commitments of funding from non-Federal Government sources in a total amount
				that exceeds the minimum amount of the non-Federal contribution required for
				the project.
										(H)Projects that
				involve donated property interests or services.
										(I)Projects that are
				identified by the Surface Transportation Board as necessary to improve the on
				time performance and reliability of intercity passenger rail under section
				24308(f).
										(d)Amtrak
				EligibilityTo receive a grant under this section, the National
				Railroad Passenger Corporation may enter into a cooperative agreement with 1 or
				more States to carry out 1 or more projects on a State rail plan’s ranked list
				of rail capital projects developed under section 22504(a)(5) of this
				title.
								(e)Letters of
				Intent, Full Funding Grant Agreements, and Early Systems Work
				Agreements
									(1)The Secretary may
				issue a letter of intent to an applicant announcing an intention to obligate,
				for a major capital project under this section, an amount from future available
				budget authority specified in law that is not more than the amount stipulated
				as the financial participation of the Secretary in the project.
									(2)The Secretary may
				make a full funding grant agreement with an applicant. The agreement
				shall—
										(A)establish the
				terms of participation by the United States Government in a project under this
				section;
										(B)establish the
				maximum amount of Government financial assistance for the project;
										(C)cover the period
				of time for completing the project, including a period extending beyond the
				period of an authorization; and
										(D)make timely and
				efficient management of the project easier according to the law of the United
				States.
										(3)The total
				estimated amount of future obligations of the Government and contingent
				commitments to incur obligations covered by all outstanding letters of intent,
				full funding grant agreements, and early systems work agreements may be not
				more than the amount authorized under section 24406, less an amount the
				Secretary reasonably estimates is necessary for grants under this section not
				covered by a letter. The total amount covered by new letters and contingent
				commitments included in full funding grant agreements and early systems work
				agreements may be not more than a limitation specified in law.
									(f)Federal Share of
				Net Project Cost
									(1)(A)Based on engineering
				studies, studies of economic feasibility, and information on the expected use
				of equipment or facilities, the Secretary shall estimate the net project
				cost.
										(B)A grant for the project shall not
				exceed 80 percent of the project net capital cost.
										(C)The Secretary shall give priority in
				allocating future obligations and contingent commitments to incur obligations
				to grant requests seeking a lower Federal share of the project net capital
				cost.
										(2)50 percent of the
				average amounts expended by a State or group of States (including the District
				of Columbia) for capital projects to benefit intercity passenger rail service
				in fiscal years 2006 and 2007 shall be credited towards the matching
				requirements for grants awarded under this section. The Secretary may require
				such information as necessary to verify such expenditures.
									(3)50 percent of the
				average amounts expended by a State or group of States (including the District
				of Columbia) in a fiscal year beginning in 2008 for capital projects to benefit
				intercity passenger rail service or for the operating costs of such service
				above the average of expenditures made for such service in fiscal years 2006
				and 2007 shall be credited towards the matching requirements for grants awarded
				under this section. The Secretary may require such information as necessary to
				verify such expenditures.
									(g)Undertaking
				Projects in Advance
									(1)The Secretary may
				pay the Federal share of the net capital project cost to an applicant that
				carries out any part of a project described in this section according to all
				applicable procedures and requirements if—
										(A)the applicant
				applies for the payment;
										(B)the Secretary
				approves the payment; and
										(C)before carrying
				out the part of the project, the Secretary approves the plans and
				specifications for the part in the same way as other projects under this
				section.
										(2)The cost of
				carrying out part of a project includes the amount of interest earned and
				payable on bonds issued by the applicant to the extent proceeds of the bonds
				are expended in carrying out the part. However, the amount of interest under
				this paragraph may not be more than the most favorable interest terms
				reasonably available for the project at the time of borrowing. The applicant
				shall certify, in a manner satisfactory to the Secretary, that the applicant
				has shown reasonable diligence in seeking the most favorable financial
				terms.
									(3)The Secretary
				shall consider changes in capital project cost indices when determining the
				estimated cost under paragraph (2) of this subsection.
									(h)2-Year
				AvailabilityFunds appropriated under this section shall remain
				available until expended. If any amount provided as a grant under this section
				is not obligated or expended for the purposes described in subsection (a)
				within 2 years after the date on which the State received the grant, such sums
				shall be returned to the Secretary for other intercity passenger rail
				development projects under this section at the discretion of the
				Secretary.
								(i)Public-Private
				Partnerships
									(1)In
				generalA metropolitan planning organization, State
				transportation department, or other project sponsor may enter into an agreement
				with any public, private, or nonprofit entity to cooperatively implement any
				project funded with a grant under this chapter.
									(2)Forms of
				participationParticipation by an entity under paragraph (1) may
				consist of—
										(A)ownership or
				operation of any land, facility, locomotive, rail car, vehicle, or other
				physical asset associated with the project;
										(B)cost-sharing of
				any project expense;
										(C)carrying out
				administration, construction management, project management, project operation,
				or any other management or operational duty associated with the project;
				and
										(D)any other form of
				participation approved by the Secretary.
										(3)SuballocationA
				State may allocate funds under this section to any entity described in
				paragraph (1).
									(j)Special
				Transportation CircumstancesIn carrying out this section, the
				Secretary shall allocate an appropriate portion of the amounts available under
				this section to provide grants to States in which there is no intercity
				passenger rail service for the purpose of funding freight rail capital projects
				that are on a State rail plan developed under chapter 225 of this title that
				provide public benefits (as defined in chapter 225) as determined by the
				Secretary.
								24403.Project
				management oversight
								(a)Project
				Management Plan RequirementsTo receive Federal financial
				assistance for a major capital project under this chapter, an applicant must
				prepare and carry out a project management plan approved by the Secretary of
				Transportation.
								(b)Secretarial
				Oversight
									(1)The Secretary may
				use no more than 0.5 percent of amounts made available in a fiscal year for
				capital projects under this chapter to enter into contracts to oversee the
				construction of such projects.
									(2)The Secretary may
				use amounts available under paragraph (1) of this subsection to make contracts
				for safety, procurement, management, and financial compliance reviews and
				audits of a recipient of amounts under paragraph (1).
									(3)The Federal
				Government shall pay the entire cost of carrying out a contract under this
				subsection.
									(c)Access to Sites
				and RecordsEach recipient of assistance under this chapter shall
				provide the Secretary and a contractor the Secretary chooses under subsection
				(b) of this section with access to the construction sites and records of the
				recipient when reasonably necessary.
								24404.Use of capital
				grants to finance first-dollar liability of grant projectNotwithstanding the requirements of section
				24402 of this chapter, the Secretary of Transportation may approve the use of
				capital assistance under this chapter to fund self-insured retention of risk
				for the first tier of liability insurance coverage for rail passenger service
				associated with the capital assistance grant, but the coverage may not exceed
				$20,000,000 per occurrence or $20,000,000 in aggregate per year.
							24405.Grant
				conditions
								(a)Domestic Buying
				Preference
									(1)Requirement
										(A)In
				generalIn carrying out a project funded in whole or in part with
				a grant under this chapter, the grant recipient shall purchase only—
											(i)unmanufactured
				articles, material, and supplies mined or produced in the United States;
				or
											(ii)manufactured
				articles, material, and supplies manufactured in the United States
				substantially from articles, material, and supplies mined, produced, or
				manufactured in the United States.
											(B)De minimis
				amountSubparagraph (A) applies only to a purchase in an total
				amount that is not less than $1,000,000.
										(2)ExemptionsOn
				application of a recipient, the Secretary may exempt a recipient from the
				requirements of this subsection if the Secretary decides that, for particular
				articles, material, or supplies—
										(A)such requirements
				are inconsistent with the public interest;
										(B)the cost of
				imposing the requirements is unreasonable; or
										(C)the articles,
				material, or supplies, or the articles, material, or supplies from which they
				are manufactured, are not mined, produced, or manufactured in the United States
				in sufficient and reasonably available commercial quantities and are not of a
				satisfactory quality.
										(3)United states
				definedIn this subsection, the term the United
				States means the States, territories, and possessions of the United
				States and the District of Columbia.
									(b)Operators Deemed
				Rail Carriers and Employers for Certain PurposesA person that
				conducts rail operations over rail infrastructure constructed or improved with
				funding provided in whole or in part in a grant made under this chapter—
									(1)shall be
				considered an employer for purposes of the Railroad Retirement Act of 1974 (45
				U.S.C. 231 et seq.); and
									(2)shall be
				considered a carrier for purposes of the Railway Labor Act (43 U.S.C. 151 et
				seq.).
									(c)Grant
				ConditionsThe Secretary shall require as a condition of making
				any grant under this chapter that includes the improvement or use of
				rights-of-way owned by a railroad that—
									(1)a written
				agreement exist between the applicant and the railroad regarding such use and
				ownership, including—
										(A)any compensation
				for such use;
										(B)assurances
				regarding the adequacy of infrastructure capacity to accommodate both existing
				and future freight and passenger operations; and
										(C)an assurance by
				the railroad that collective bargaining agreements with the railroad’s
				employees (including terms regulating the contracting of work) will remain in
				full force and effect according to their terms for work performed by the
				railroad on the railroad transportation corridor; and
										(2)the applicant
				agrees to comply with—
										(A)the standards of
				section 24312 of this title, as such section was in effect on September 1,
				2003, with respect to the project in the same manner that the National Railroad
				Passenger Corporation is required to comply with those standards for
				construction work financed under an agreement made under section 24308(a) of
				this title; and
										(B)the protective
				arrangements established under section 504 of the Railroad Revitalization and
				Regulatory Reform Act of 1976 (45 U.S.C. 836) with respect to employees
				affected by actions taken in connection with the project to be financed in
				whole or in part by grants under this chapter.
										(d)Replacement of
				Existing Intercity Passenger Rail Service
									(1)Collective
				bargaining agreement for intercity passenger rail projectsAny
				entity providing intercity passenger railroad transportation that begins
				operations after the date of enactment of this Act on a project funded in whole
				or in part by grants made under this chapter and replaces intercity rail
				passenger service that was provided by Amtrak, unless such service was provided
				solely by Amtrak to another entity, as of such date shall enter into an
				agreement with the authorized bargaining agent or agents for adversely affected
				employees of the predecessor provider that—
										(A)gives each such
				qualified employee of the predecessor provider priority in hiring according to
				the employee’s seniority on the predecessor provider for each position with the
				replacing entity that is in the employee’s craft or class and is available
				within 3 years after the termination of the service being replaced;
										(B)establishes a
				procedure for notifying such an employee of such positions;
										(C)establishes a
				procedure for such an employee to apply for such positions; and
										(D)establishes rates
				of pay, rules, and working conditions.
										(2)Immediate
				replacement service
										(A)NegotiationsIf
				the replacement of preexisting intercity rail passenger service occurs
				concurrent with or within a reasonable time before the commencement of the
				replacing entity’s rail passenger service, the replacing entity shall give
				written notice of its plan to replace existing rail passenger service to the
				authorized collective bargaining agent or agents for the potentially adversely
				affected employees of the predecessor provider at least 90 days before the date
				on which it plans to commence service. Within 5 days after the date of receipt
				of such written notice, negotiations between the replacing entity and the
				collective bargaining agent or agents for the employees of the predecessor
				provider shall commence for the purpose of reaching agreement with respect to
				all matters set forth in subparagraphs (A) through (D) of paragraph (1). The
				negotiations shall continue for 30 days or until an agreement is reached,
				whichever is sooner. If at the end of 30 days the parties have not entered into
				an agreement with respect to all such matters, the unresolved issues shall be
				submitted for arbitration in accordance with the procedure set forth in
				subparagraph (B).
										(B)ArbitrationIf
				an agreement has not been entered into with respect to all matters set forth in
				subparagraphs (A) through (D) of paragraph (1) as described in subparagraph (A)
				of this paragraph, the parties shall select an arbitrator. If the parties are
				unable to agree upon the selection of such arbitrator within 5 days, either or
				both parties shall notify the National Mediation Board, which shall provide a
				list of seven arbitrators with experience in arbitrating rail labor protection
				disputes. Within 5 days after such notification, the parties shall alternately
				strike names from the list until only 1 name remains, and that person shall
				serve as the neutral arbitrator. Within 45 days after selection of the
				arbitrator, the arbitrator shall conduct a hearing on the dispute and shall
				render a decision with respect to the unresolved issues among the matters set
				forth in subparagraphs (A) through (D) of paragraph (1). This decision shall be
				final, binding, and conclusive upon the parties. The salary and expenses of the
				arbitrator shall be borne equally by the parties; all other expenses shall be
				paid by the party incurring them.
										(3)Service
				commencementA replacing entity under this subsection shall
				commence service only after an agreement is entered into with respect to the
				matters set forth in subparagraphs (A) through (D) of paragraph (1) or the
				decision of the arbitrator has been rendered.
									(4)Subsequent
				replacement of serviceIf the replacement of existing rail
				passenger service takes place within 3 years after the replacing entity
				commences intercity passenger rail service, the replacing entity and the
				collective bargaining agent or agents for the adversely affected employees of
				the predecessor provider shall enter into an agreement with respect to the
				matters set forth in subparagraphs (A) through (D) of paragraph (1). If the
				parties have not entered into an agreement with respect to all such matters
				within 60 days after the date on which the replacing entity replaces the
				predecessor provider, the parties shall select an arbitrator using the
				procedures set forth in paragraph (2)(B), who shall, within 20 days after the
				commencement of the arbitration, conduct a hearing and decide all unresolved
				issues. This decision shall be final, binding, and conclusive upon the
				parties.
									(e)Inapplicability
				to Certain Rail OperationsNothing in this section applies
				to—
									(1)commuter rail
				passenger transportation (as defined in section 24102(4) of this title)
				operations of a State or local government authority (as those terms are defined
				in section 5302(11) and (6), respectively, of this title) eligible to receive
				financial assistance under section 5307 of this title, or to its contractor
				performing services in connection with commuter rail passenger operations (as
				so defined); or
									(2)the National
				Railroad Passenger Corporation’s access rights to railroad rights of way and
				facilities under current law for projects funded under this chapter where train
				operating speeds do not exceed 79 miles per hour.
									24406.Authorization
				of appropriations.There are
				authorized to be appropriated to the Secretary of Transportation for carrying
				out this chapter $200,000,000 for each of the fiscal years 2008 through
				2012.
							.
					(b)Conforming
			 AmendmentsThe table of chapters for subtitle V of title 49,
			 United States Code, is amended by inserting the following after the item
			 relating to chapter 243:
						
							
								244. INTERCITY PASSENGER RAIL SERVICE CAPITAL
				  ASSISTANCE24401
							
							.
					522.State rail
			 plans
					(a)In
			 GeneralPart B of subtitle V of title 49, United States Code, is
			 amended by adding at the end the following:
						
							225State Rail Plans
				and High Priority Projects
								
									Sec.
									22501. Definitions.
									22502. Authority.
									22503. Purposes.
									22504. Transparency; coordination; review.
									22505. Content.
									22506. Review.
								
								22501.DefinitionsIn this subchapter:
									(1)Private
				benefit
										(A)In
				generalThe term private benefit—
											(i)means a benefit
				accrued to a person or private entity, other than the National Railroad
				Passenger Corporation, that directly improves the economic and competitive
				condition of that person or entity through improved assets, cost reductions,
				service improvements, or any other means as defined by the Secretary;
				and
											(ii)shall be
				determined on a project-by-project basis, based upon an agreement between the
				parties.
											(B)ConsultationThe
				Secretary may seek the advice of the States and rail carriers in further
				defining this term.
										(2)Public
				benefit
										(A)In
				generalThe term public benefit—
											(i)means a benefit
				accrued to the public in the form of enhanced mobility of people or goods,
				environmental protection or enhancement, congestion mitigation, enhanced trade
				and economic development, improved air quality or land use, more efficient
				energy use, enhanced public safety or security, reduction of public
				expenditures due to improved transportation efficiency or infrastructure
				preservation, and any other positive community effects as defined by the
				Secretary; and
											(ii)shall be
				determined on a project-by-project basis, based upon an agreement between the
				parties.
											(B)ConsultationThe
				Secretary may seek the advice of the States and rail carriers in further
				defining this term.
										(3)StateThe
				term State means any of the 50 States and the District of
				Columbia.
									(4)State rail
				transportation authorityThe term State rail transportation
				authority means the State agency or official responsible under the
				direction of the Governor of the State or a State law for preparation,
				maintenance, coordination, and administration of the State rail plan.
									22502.Authority
									(a)In
				GeneralEach State may prepare and maintain a State rail plan in
				accordance with the provisions of this subchapter.
									(b)RequirementsFor
				the preparation and periodic revision of a State rail plan, a State
				shall—
										(1)establish or
				designate a State rail transportation authority to prepare, maintain,
				coordinate, and administer the plan;
										(2)establish or
				designate a State rail plan approval authority to approve the plan;
										(3)submit the State’s
				approved plan to the Secretary of Transportation for review; and
										(4)revise and
				resubmit a State-approved plan no less frequently than once every 5 years for
				reapproval by the Secretary.
										22503.Purposes
									(a)PurposesThe
				purposes of a State rail plan are as follows:
										(1)To set forth State
				policy involving freight and passenger rail transportation, including commuter
				rail operations, in the State.
										(2)To establish the
				period covered by the State rail plan.
										(3)To present
				priorities and strategies to enhance rail service in the State that benefits
				the public.
										(4)To serve as the
				basis for Federal and State rail investments within the State.
										(b)CoordinationA
				State rail plan shall be coordinated with other State transportation planning
				goals and programs and set forth rail transportation’s role within the State
				transportation system.
									22504.Transparency;
				coordination; review
									(a)PreparationA
				State shall provide adequate and reasonable notice and opportunity for comment
				and other input to the public, rail carriers, commuter and transit authorities
				operating in, or affected by rail operations within the State, units of local
				government, and other interested parties in the preparation and review of its
				State rail plan.
									(b)Intergovernmental
				CoordinationA State shall review the freight and passenger rail
				service activities and initiatives by regional planning agencies, regional
				transportation authorities, and municipalities within the State, or in the
				region in which the State is located, while preparing the plan, and shall
				include any recommendations made by such agencies, authorities, and
				municipalities as deemed appropriate by the State.
									22505.Content
									(a)In
				GeneralEach State rail plan shall contain the following:
										(1)An inventory of
				the existing overall rail transportation system and rail services and
				facilities within the State and an analysis of the role of rail transportation
				within the State’s surface transportation system.
										(2)A review of all
				rail lines within the State, including proposed high speed rail corridors and
				significant rail line segments not currently in service.
										(3)A statement of the
				State’s passenger rail service objectives, including minimum service levels,
				for rail transportation routes in the State.
										(4)A general analysis
				of rail’s transportation, economic, and environmental impacts in the State,
				including congestion mitigation, trade and economic development, air quality,
				land-use, energy-use, and community impacts.
										(5)A long-range rail
				investment program for current and future freight and passenger infrastructure
				in the State that meets the requirements of subsection (b).
										(6)A statement of
				public financing issues for rail projects and service in the State, including a
				list of current and prospective public capital and operating funding resources,
				public subsidies, State taxation, and other financial policies relating to rail
				infrastructure development.
										(7)An identification
				of rail infrastructure issues within the State that reflects consultation with
				all relevant stake holders.
										(8)A review of major
				passenger and freight intermodal rail connections and facilities within the
				State, including seaports, and prioritized options to maximize service
				integration and efficiency between rail and other modes of transportation
				within the State.
										(9)A review of
				publicly funded projects within the State to improve rail transportation safety
				and security, including all major projects funded under section 130 of title
				23.
										(10)A performance
				evaluation of passenger rail services operating in the State, including
				possible improvements in those services, and a description of strategies to
				achieve those improvements.
										(11)A compilation of
				studies and reports on high-speed rail corridor development within the State
				not included in a previous plan under this subchapter, and a plan for funding
				any recommended development of such corridors in the State.
										(12)A statement that
				the State is in compliance with the requirements of section 22102.
										(b)Long-Range
				Service and Investment Program
										(1)Program
				contentA long-range rail investment program included in a State
				rail plan under subsection (a)(5) shall include the following matters:
											(A)A list of any rail
				capital projects expected to be undertaken or supported in whole or in part by
				the State.
											(B)A detailed funding
				plan for those projects.
											(2)Project list
				contentThe list of rail capital projects shall contain—
											(A)a description of
				the anticipated public and private benefits of each such project; and
											(B)a statement of the
				correlation between—
												(i)public funding
				contributions for the projects; and
												(ii)the public
				benefits.
												(3)Considerations
				for project listIn preparing the list of freight and intercity
				passenger rail capital projects, a State rail transportation authority should
				take into consideration the following matters:
											(A)Contributions made
				by non-Federal and non-State sources through user fees, matching funds, or
				other private capital involvement.
											(B)Rail capacity and
				congestion effects.
											(C)Effects to
				highway, aviation, and maritime capacity, congestion, or safety.
											(D)Regional
				balance.
											(E)Environmental
				impact.
											(F)Economic and
				employment impacts.
											(G)Projected ridership
				and other service measures for passenger rail projects.
											22506.ReviewThe Secretary shall prescribe procedures for
				States to submit State rail plans for review under this title, including
				standardized format and data
				requirements.
								.
					(b)Conforming
			 AmendmentThe table of chapters for subtitle V of title 49,
			 United States Code, is amended by inserting the following after the item
			 relating to chapter 223:
						
							
								225. STATE
				  RAIL
				  PLANS22501
							
							.
					523.Rail
			 cooperative research program
					(a)Establishment
			 and ContentChapter 249 of title 49, United States Code, is
			 amended by adding at the end the following:
						
							24910.Rail
				cooperative research program
								(a)In
				GeneralThe Secretary shall establish and carry out a rail
				cooperative research program. The program shall—
									(1)address, among
				other matters, intercity rail passenger and freight rail services, including
				existing rail passenger and freight technologies and speeds, incrementally
				enhanced rail systems and infrastructure, and new high-speed wheel-on-rail
				systems and rail security;
									(2)address ways to
				expand the transportation of international trade traffic by rail, enhance the
				efficiency of intermodal interchange at ports and other intermodal terminals,
				and increase capacity and availability of rail service for seasonal freight
				needs;
									(3)consider research
				on the interconnectedness of commuter rail, passenger rail, freight rail, and
				other rail networks; and
									(4)give consideration
				to regional concerns regarding rail passenger and freight transportation,
				including meeting research needs common to designated high-speed corridors,
				long-distance rail services, and regional intercity rail corridors, projects,
				and entities.
									(b)ContentThe
				program to be carried out under this section shall include research
				designed—
									(1)to identify the
				unique aspects and attributes of rail passenger and freight service;
									(2)to develop more
				accurate models for evaluating the impact of rail passenger and freight
				service, including the effects on highway and airport and airway congestion,
				environmental quality, and energy consumption;
									(3)to develop a
				better understanding of modal choice as it affects rail passenger and freight
				transportation, including development of better models to predict
				utilization;
									(4)to recommend
				priorities for technology demonstration and development;
									(5)to meet additional
				priorities as determined by the advisory board established under subsection
				(c), including any recommendations made by the National Research
				Council;
									(6)to explore
				improvements in management, financing, and institutional structures;
									(7)to address rail
				capacity constraints that affect passenger and freight rail service through a
				wide variety of options, ranging from operating improvements to dedicated new
				infrastructure, taking into account the impact of such options on
				operations;
									(8)to improve
				maintenance, operations, customer service, or other aspects of intercity rail
				passenger and freight service;
									(9)to recommend
				objective methodologies for determining intercity passenger rail routes and
				services, including the establishment of new routes, the elimination of
				existing routes, and the contraction or expansion of services or frequencies
				over such routes;
									(10)to review the
				impact of equipment and operational safety standards on the further development
				of high speed passenger rail operations connected to or integrated with
				non-high speed freight or passenger rail operations; and
									(11)to recommend any
				legislative or regulatory changes necessary to foster further development and
				implementation of high speed passenger rail operations while ensuring the
				safety of such operations that are connected to or integrated with non-high
				speed freight or passenger rail operations.
									(c)Advisory
				Board
									(1)EstablishmentIn
				consultation with the heads of appropriate Federal departments and agencies,
				the Secretary shall establish an advisory board to recommend research,
				technology, and technology transfer activities related to rail passenger and
				freight transportation.
									(2)MembershipThe
				advisory board shall include—
										(A)representatives of
				State transportation agencies;
										(B)transportation and
				environmental economists, scientists, and engineers; and
										(C)representatives of
				Amtrak, the Alaska Railroad, freight railroads, transit operating agencies,
				intercity rail passenger agencies, railway labor organizations, and
				environmental organizations.
										(d)National Academy
				of SciencesThe Secretary may make grants to, and enter into
				cooperative agreements with, the National Academy of Sciences to carry out such
				activities relating to the research, technology, and technology transfer
				activities described in subsection (b) as the Secretary deems
				appropriate.
								.
					(b)Clerical
			 AmendmentThe chapter analysis for chapter 249 is amended by
			 adding at the end the following:
						
							
								24910. Rail cooperative research
				program.
							
							.
					524.High-speed
			 intercity rail facility bonds
					(a)AmendmentChapter
			 261 of title 49, United States Code, is amended by adding at the end the
			 following new section:
						
							26106.High-speed
				rail infrastructure bonds
								(a)DesignationThe
				Secretary may designate bonds for purposes of subsection (f) or section 54A of
				the Internal Revenue Code of 1986 if—
									(1)the bonds are to be
				issued by—
										(A)a State, if the
				entire railroad passenger transportation corridor containing the infrastructure
				project to be financed is within the State;
										(B)1 or more of the
				States that have entered into an agreement or an interstate compact consented
				to by Congress under section 410(a) of Public Law 105–134 (49 U.S.C. 24101 nt);
				or
										(C)an agreement or an
				interstate compact described in subparagraph (B);
										(2)the bonds are for
				the purpose of financing—
										(A)projects that make
				a substantial contribution to providing the infrastructure and equipment
				required to complete a high-speed rail transportation corridor (including
				projects for the acquisition, financing, or refinancing of equipment and other
				capital improvements, including the introduction of new high-speed technologies
				such as magnetic levitation systems, track or signal improvements, the
				elimination of grade crossings, development of intermodal facilities,
				improvement of train speeds or safety, or both, and station rehabilitation or
				construction), but only if the Secretary determines that the projects are part
				of a viable and comprehensive high-speed rail transportation corridor design
				for intercity passenger service, including a design for minimally operable
				segments of a corridor designated under section 104(d)(2) of title 23, United
				States Code; or
										(B)projects for the
				Alaska Railroad;
										(3)for a railroad
				passenger transportation corridor design that includes the use of rights-of-way
				owned by a freight railroad, a written agreement exists between the applicant
				and the freight railroad regarding such use and ownership, including
				compensation for such use and assurances regarding the adequacy of
				infrastructure capacity to accommodate both existing and future freight and
				passenger operations, and including an assurance by the freight railroad that
				collective bargaining agreements with the freight railroad’s employees
				(including terms regulating the contracting of work) shall remain in full force
				and effect according to their terms for work performed by the freight railroad
				on such railroad passenger transportation corridor;
									(4)the corridor
				design eliminates existing railway-highway grade crossings that the Secretary
				determines would impede high-speed rail operations;
									(5)the applicant
				agrees to comply with—
										(A)the standards of
				section 24312, as in effect on September 1, 2002, with respect to the project
				in the same manner that the National Railroad Passenger Corporation is required
				to comply with such standards for construction work financed under an agreement
				made under section 24308(a); and
										(B)the protective
				arrangements established under section 504 of the Railroad Revitalization and
				Regulatory Reform Act of 1976 (45 U.S.C. 836) with respect to employees
				affected by actions taken in connection with the project to be financed by the
				bond; and
										(6)the applicant
				agrees not to pay the principal or interest on the bonds using funds derived
				directly or indirectly from the Highway Trust Fund, except as permitted by law
				as of the date of the enactment of this section.
									(b)Bond amount
				limitation
									(1)In
				generalThe amount of bonds designated under this section may not
				exceed—
										(A)in the case of
				subsection (f) bonds, $1,200,000,000 for each of the fiscal years 2008 through
				2017; and
										(B)in the case of
				section 54A bonds, $1,200,000,000 for each of the fiscal years 2008 through
				2017.
										(2)Carryover of
				unused limitationIf for any fiscal year the limitation amount
				under subparagraph (A) or (B) of paragraph (1) exceeds—
										(A)with respect to
				subparagraph (A) of paragraph (1), the amount of subsection (f) bonds issued
				during such year; or
										(B)with respect to
				subparagraph (B) of paragraph (1), the amount of section 54A bonds issued
				during such year,
										the
				limitation amount under subparagraph (A) or (B) of paragraph (1), as the case
				may be, for the following fiscal year (through fiscal year 2021) shall be
				increased by the amount of such excess.(c)PreferenceThe
				Secretary shall give preference to the designation under this section of bonds
				for projects—
									(1)to be funded
				through a combination of subsection (f) bonds and section 54A bonds;
									(2)which propose to
				link rail passenger service with other modes of transportation;
									(3)expected to have a
				significant impact on air traffic congestion;
									(4)expected to also
				improve commuter rail operations;
									(5)where all
				environmental work has already been completed and the project is ready to
				commence; or
									(6)that have received
				financial commitments and other support of State and local governments.
									(d)Timely
				disposition of applicationThe Secretary shall grant or deny a
				requested designation within 9 months after receipt of an application.
								(e)Annual
				reports
									(1)From issuer of
				bondsThe issuer of bonds designated under subsection (a) shall
				report annually to the Secretary regarding the terms of outstanding designated
				bonds and the progress made with respect to the project financed by the
				bonds.
									(2)From
				SecretaryThe Secretary, in consultation with the Secretary of
				the Treasury, shall transmit to the Congress an annual report which
				includes—
										(A)reports received
				under paragraph (1); and
										(B)an assessment of
				the progress made toward completion of high-speed rail transportation corridors
				resulting from projects financed by bonds designated under subsection
				(a).
										(f)Tax treatment of
				subsection (f) bonds
									(1)Exclusion from
				gross incomeThe interest on a bond designated by the Secretary
				under subsection (a) for purposes of this subsection shall be excluded from
				gross income under section 103 of the Internal Revenue Code of 1986,
				notwithstanding section 149(c) of such Code.
									(2)Exemption from
				volume capFor purposes of section 146 of such Code, a bond
				designated by the Secretary under subsection (a) for purposes of this
				subsection shall be considered to be exempt from the volume cap of the issuing
				authority in the same manner as bonds listed in subsection (g) of such section
				146.
									(g)Refinancing
				rulesBonds designated by the Secretary under subsection (a) may
				be issued for refinancing projects only if the indebtedness being refinanced
				(including any obligation directly or indirectly refinanced by such
				indebtedness) was originally incurred by the issuer—
									(1)after the date of
				the enactment of this section;
									(2)for a term of not
				more than 3 years;
									(3)to finance
				projects described in subsection (a)(2); and
									(4)in anticipation of
				being refinanced with proceeds of a bond designated under subsection
				(a).
									(h)Provisions
				regarding high-speed rail service
									(1)Status as
				employer or carrierAny entity providing railroad transportation
				(within the meaning of section 20102) that begins operations after the date of
				the enactment of this section and that uses property acquired pursuant to this
				section (except as provided in subsection (a)(2)(B)), shall be considered an
				employer for purposes of the Railroad Retirement Act of 1974 (45 U.S.C. 231 et
				seq.) and considered a carrier for purposes of the Railway Labor Act (45 U.S.C.
				151 et seq.).
									(2)Collective
				bargaining agreementAny entity providing high-speed intercity
				passenger railroad transportation (within the meaning of section 20102) that
				begins operations after the date of enactment of this section on a project
				funded in whole or in part by bonds designated under subsection (a), and
				replaces intercity rail passenger service that was provided by another entity
				as of the date of enactment of this section, shall enter into an agreement with
				the authorized bargaining agent or agents for employees of the predecessor
				provider that—
										(A)gives each employee
				of the predecessor provider priority in hiring according to the employee’s
				seniority on the predecessor provider for each position with the replacing
				entity that is in the employee’s craft or class and is available within three
				years after the termination of the service being replaced;
										(B)establishes a
				procedure for notifying such an employee of such positions;
										(C)establishes a
				procedure for such an employee to apply for such positions; and
										(D)establishes rates
				of pay, rules, and working conditions.
										(3)Immediate
				replacement of existing rail passenger service
										(A)NegotiationsIf
				the replacement of preexisting intercity rail passenger service occurs
				concurrent with or within a reasonable amount of time before the commencement
				of the replacing entity’s high-speed rail passenger service, the replacing
				entity shall give written notice of its plan to replace existing rail passenger
				service to the authorized collective bargaining agent or agents for the
				employees of the predecessor provider at least 90 days prior to the date it
				plans to commence service. Within 5 days after the date of receipt of such
				written notice, negotiations between the replacing entity and the collective
				bargaining agent or agents for the employees of the predecessor provider shall
				commence for the purpose of reaching agreement with respect to all matters set
				forth in paragraph (2) (A)–(D). The negotiations shall continue for 30 days or
				until an agreement is reached, whichever is sooner. If at the end of 30 days
				the parties have not entered into an agreement with respect to all such
				matters, the unresolved issues shall be submitted for arbitration in accordance
				with the procedure set forth in subparagraph (B).
										(B)ArbitrationIf
				an agreement has not been entered into with respect to all matters set forth in
				paragraph (2) (A)–(D) as provided in subparagraph (A) of this paragraph, the
				parties shall select an arbitrator. If the parties are unable to agree upon the
				selection of such arbitrator within 5 days, either or both parties shall notify
				the National Mediation Board, which shall provide a list of seven arbitrators
				with experience in arbitrating rail labor protection disputes. Within 5 days
				after such notification, the parties shall alternately strike names from the
				list until only one name remains, and that person shall serve as the neutral
				arbitrator. Within 45 days after selection of the arbitrator, the arbitrator
				shall conduct a hearing on the dispute and shall render a decision with respect
				to the unresolved issues set forth in paragraph (2) (A)–(D). This decision
				shall be final, binding, and conclusive upon the parties. The salary and
				expenses of the arbitrator shall be borne equally by the parties; all other
				expenses shall be paid by the party incurring them.
										(C)Service
				commencementA replacing entity under this paragraph shall
				commence service only after an agreement is entered into with respect to the
				matters set forth in paragraph (2) (A)–(D) or the decision of the arbitrator
				has been rendered.
										(4)Subsequent
				replacement of existing rail passenger serviceIf the replacement
				of existing rail passenger service takes place within 3 years after the
				replacing entity commences high-speed rail passenger service, the replacing
				entity and the collective bargaining agent or agents for the employees of the
				predecessor provider shall enter into an agreement with respect to the matters
				set forth in paragraph (2) (A)–(D). If the parties have not entered into an
				agreement with respect to all such matters within 60 days after the date on
				which the replacing entity replaces the predecessor provider, the parties shall
				select an arbitrator using the procedures set forth in paragraph (3)(B), who
				shall, within 20 days after the commencement of the arbitration, conduct a
				hearing and decide all unresolved issues. This decision shall be final,
				binding, and conclusive upon the parties.
									(i)Issuance of
				regulationsNot later than 6 months after the date of the
				enactment of this section, the Secretary shall issue regulations for carrying
				out this section.
								(j)DefinitionsFor
				purposes of this section—
									(1)Subsection
				(f) bondThe term
				subsection (f) bond means a bond designated by the Secretary under
				subsection (a) for purposes of subsection (f).
									(2)Section 54A
				bondThe term section 54A bond means a bond
				designated by the Secretary under subsection (a) for purposes of section 54A of
				the Internal Revenue Code of 1986 (relating to credit to holders of qualified
				high-speed rail infrastructure
				bonds).
									.
					(b)Table of
			 sections amendmentThe table of sections of chapter 261 of title
			 49, United States Code, is amended by adding after the item relating to section
			 26105 the following new item:
						
							
								26106. High-speed rail infrastructure
				bonds.
							
							.
					525.Tax credit to
			 holders of qualified high-speed rail infrastructure bonds
					(a)In
			 generalSubpart H of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to credits against tax) is amended by
			 adding at the end the following new section:
						
							54A.Credit to
				holders of qualified high-speed rail infrastructure bonds
								(a)Allowance of
				creditIf a taxpayer holds a qualified high-speed rail
				infrastructure bond on one or more credit allowance dates of the bond occurring
				during any taxable year, there shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the sum of the
				credits determined under subsection (b) with respect to such dates.
								(b)Amount of
				credit
									(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified high-speed rail
				infrastructure bond is 25 percent of the annual credit determined with respect
				to such bond.
									(2)Annual
				creditThe annual credit determined with respect to any qualified
				high-speed rail infrastructure bond is the product of—
										(A)the credit rate determined by the Secretary
				under paragraph (3) for the day on which such bond was sold, multiplied by
										(B)the outstanding
				face amount of the bond.
										(3)DeterminationFor purposes of paragraph (2), with respect
				to any qualified high-speed rail infrastructure bond, the Secretary shall
				determine daily or cause to be determined daily a credit rate which shall apply
				to the first day on which there is a binding, written contract for the sale or
				exchange of the bond. The credit rate for any day is the credit rate which the
				Secretary or the Secretary’s designee estimates will permit the issuance of
				qualified high-speed rail infrastructure bonds with a specified maturity or
				redemption date without discount and without interest cost to the qualified
				issuer.
									(4)Credit allowance
				dateFor purposes of this section, the term credit
				allowance date means—
										(A)March 15,
										(B)June 15,
										(C)September 15,
				and
										(D)December
				15.
										Such term
				includes the last day on which the bond is outstanding.(5)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed.
									(c)Limitation based
				on amount of tax
									(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this part (other than subpart C, sections 1400N(l) and
				54, and this section).
										(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
									(d)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
								(e)Qualified
				high-speed rail infrastructure bondFor purposes of this part,
				the term qualified high-speed rail infrastructure bond means any
				bond issued as part of an issue if—
									(1)the issuer
				certifies that the Secretary of Transportation has designated the bond for
				purposes of this section under section 26106(a) of title 49, United States
				Code, as in effect on the date of the enactment of this section,
									(2)95 percent or more
				of the proceeds from the sale of such issue are to be used for expenditures
				incurred after the date of the enactment of this section for any project
				described in section 26106(a)(2) of title 49, United States Code,
									(3)the term of each
				bond which is part of such issue does not exceed 20 years,
									(4)the payment of
				principal with respect to such bond is the obligation solely of the issuer,
				and
									(5)the issue meets
				the requirements of subsection (f) (relating to arbitrage).
									(f)Special rules
				relating to arbitrage
									(1)In
				generalSubject to paragraph (2), an issue shall be treated as
				meeting the requirements of this subsection if as of the date of issuance, the
				issuer reasonably expects—
										(A)to spend at least
				95 percent of the proceeds from the sale of the issue for 1 or more qualified
				projects within the 3-year period beginning on such date,
										(B)to incur a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue, or to commence construction, with respect to such
				projects within the 6-month period beginning on such date, and
										(C)to proceed with
				due diligence to complete such projects and to spend the proceeds from the sale
				of the issue.
										(2)Rules regarding
				continuing compliance after 3-year determinationIf at least 95
				percent of the proceeds from the sale of the issue is not expended for 1 or
				more qualified projects within the 3-year period beginning on the date of
				issuance, but the requirements of paragraph (1) are otherwise met, an issue
				shall be treated as continuing to meet the requirements of this subsection if
				either—
										(A)the issuer uses
				all unspent proceeds from the sale of the issue to redeem bonds of the issue
				within 90 days after the end of such 3-year period, or
										(B)the following
				requirements are met:
											(i)The issuer spends
				at least 75 percent of the proceeds from the sale of the issue for 1 or more
				qualified projects within the 3-year period beginning on the date of
				issuance.
											(ii)Either—
												(I)the issuer spends
				at least 95 percent of the proceeds from the sale of the issue for 1 or more
				qualified projects within the 4-year period beginning on the date of issuance,
				or
												(II)the issuer pays
				to the Federal Government any earnings on the proceeds from the sale of the
				issue that accrue after the end of the 3-year period beginning on the date of
				issuance and uses all unspent proceeds from the sale of the issue to redeem
				bonds of the issue within 90 days after the end of the 4-year period beginning
				on the date of issuance.
												(g)Recapture of
				portion of credit where cessation of compliance
									(1)In
				generalIf any bond which when issued purported to be a qualified
				high-speed rail infrastructure bond ceases to be such a qualified bond, the
				issuer shall pay to the United States (at the time required by the Secretary)
				an amount equal to the sum of—
										(A)the aggregate of
				the credits allowable under this section with respect to such bond (determined
				without regard to subsection (c)) for taxable years ending during the calendar
				year in which such cessation occurs and the 2 preceding calendar years,
				and
										(B)interest at the
				underpayment rate under section 6621 on the amount determined under
				subparagraph (A) for each calendar year for the period beginning on the first
				day of such calendar year.
										(2)Failure to
				payIf the issuer fails to timely pay the amount required by
				paragraph (1) with respect to such bond, the tax imposed by this chapter on
				each holder of any such bond which is part of such issue shall be increased
				(for the taxable year of the holder in which such cessation occurs) by the
				aggregate decrease in the credits allowed under this section to such holder for
				taxable years beginning in such 3 calendar years which would have resulted
				solely from denying any credit under this section with respect to such issue
				for such taxable years.
									(3)Special
				rules
										(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (2) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards under subsection (c) shall be
				appropriately adjusted.
										(B)No credits
				against taxAny increase in tax under paragraph (2) shall not be
				treated as a tax imposed by this chapter for purposes of determining—
											(i)the
				amount of any credit allowable under this part, or
											(ii)the amount of the
				tax imposed by section 55.
											(h)Other
				definitions and special rulesFor purposes of this
				section—
									(1)BondThe
				term bond includes any obligation.
									(2)Qualified
				projectThe term qualified project means any project
				described in section 26106(a)(2) of title 49, United States Code.
									(3)Treatment of
				changes in useFor purposes of subsection (e)(2), the proceeds
				from the sale of an issue shall not be treated as used for a qualified project
				to the extent that the issuer takes any action within its control which causes
				such proceeds not to be used for a qualified project. The Secretary shall
				prescribe regulations specifying remedial actions that may be taken (including
				conditions to taking such remedial actions) to prevent an action described in
				the preceding sentence from causing a bond to fail to be a qualified high-speed
				rail infrastructure bond.
									(4)Partnership; s
				corporation; and other pass-thru entitiesUnder regulations
				prescribed by the Secretary, in the case of a partnership, trust, S
				corporation, or other pass-thru entity, rules similar to the rules of section
				41(g) shall apply with respect to the credit allowable under subsection
				(a).
									(5)Bonds held by
				regulated investment companiesIf any qualified high-speed rail
				infrastructure bond is held by a regulated investment company, the credit
				determined under subsection (a) shall be allowed to shareholders of such
				company under procedures prescribed by the Secretary.
									(6)ReportingIssuers
				of qualified high-speed rail infrastructure bonds shall submit reports similar
				to the reports required under section
				149(e).
									.
					(b)Reporting
						(1)In
			 generalSubparagraph (A) of section 6049(d)(8) of the Internal
			 Revenue Code of 1986 is amended—
							(A)by inserting
			 , 54A(d), after 54(g), and
							(B)by inserting
			 , 54A(b)(4), after 54(b)(4).
							(2)Conforming
			 amendmentThe heading of section 6049(d)(8) of such Code is
			 amended by striking clean
			 renewable energy bonds and inserting
			 certain tax credit
			 bonds.
						(c)Clerical
			 amendmentThe table of subparts for subpart H of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 54A. Credit to holders of qualified high-speed rail
				infrastructure
				bonds.
							
							.
					(d)Issuance of
			 regulationsNot later than 6 months after the date of the
			 enactment of this section, the Secretary of the Treasury shall issue
			 regulations for carrying out this section and the amendments made by this
			 section.
					(e)High-speed
			 intercity rail facilities
						(1)Requirement to
			 meet title 49 requirementsSection 142(i) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(4)Additional
				requirementsA bond issued as part of an issue described in
				subsection (a)(11) shall not be considered an exempt facility bond unless the
				requirements of paragraphs (1) through (6) of section 26106(a) of title 49,
				United States Code, are
				met.
								.
						(2)Revision of
			 speed requirementSection 142(i)(1) of such Code is amended by
			 striking 150 miles per hour and inserting 110 miles per
			 hour.
						(f)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					DEnergy Supply and
			 Freight Rail
				531.Short
			 titleThis subtitle may be
			 cited as the Railroad Track Modernization Act of 2007.
				532.Capital grants
			 for railroad track
					(a)AmendmentChapter
			 223 of title 49, United States Code, is amended to read as follows:
						
							223CAPITAL GRANTS
				FOR RAILROAD TRACK
								
									Sec.
									22301. Capital grants for railroad
				  track.
								
								22301.Capital
				grants for railroad track
									(a)Establishment of
				Program
										(1)EstablishmentThe
				Secretary of Transportation shall establish a program of capital grants for the
				rehabilitation, preservation, or improvement of railroad track (including
				roadbed, bridges, and related track structures) of class II and class III
				railroads. Such grants shall be for rehabilitating, preserving, or improving
				track used primarily for freight transportation to a standard ensuring that the
				track can be operated safely and efficiently, including grants for
				rehabilitating, preserving, or improving track to handle 286,000 pound rail
				cars. Grants may be provided under this chapter—
											(A)directly to the
				class II or class III railroad; or
											(B)with the
				concurrence of the class II or class III railroad, to a State or local
				government.
											(2)State
				cooperationClass II and class III railroad applicants for a
				grant under this chapter are encouraged to utilize the expertise and assistance
				of State transportation agencies in applying for and administering such grants.
				State transportation agencies are encouraged to provide such expertise and
				assistance to such railroads.
										(3)Interim
				regulationsNot later than December 31, 2007, the Secretary shall
				issue temporary regulations to implement the program under this section.
				Subchapter II of chapter 5 of title 5 does not apply to a temporary regulation
				issued under this paragraph or to an amendment to such a temporary
				regulation.
										(4)Final
				regulationsNot later than October 1, 2008, the Secretary shall
				issue final regulations to implement the program under this section.
										(b)Maximum Federal
				ShareThe maximum Federal share for carrying out a project under
				this section shall be 80 percent of the project cost. The non-Federal share may
				be provided by any non-Federal source in cash, equipment, or supplies. Other
				in-kind contributions may be approved by the Secretary on a case by case basis
				consistent with this chapter.
									(c)Project
				EligibilityFor a project to be eligible for assistance under
				this section the track must have been operated or owned by a class II or class
				III railroad as of the date of the enactment of the Railroad Track
				Modernization Act of 2007.
									(d)Use of
				FundsGrants provided under this section shall be used to
				implement track capital projects as soon as possible. In no event shall grant
				funds be contractually obligated for a project later than the end of the third
				Federal fiscal year following the year in which the grant was awarded. Any
				funds not so obligated by the end of such fiscal year shall be returned to the
				Secretary for reallocation.
									(e)Additional
				PurposeIn addition to making grants for projects as provided in
				subsection (a), the Secretary may also make grants to supplement direct loans
				or loan guarantees made under title V of the Railroad Revitalization and
				Regulatory Reform Act of 1976 (45 U.S.C. 822(d)), for projects described in the
				last sentence of section 502(d) of such title. Grants made under this
				subsection may be used, in whole or in part, for paying credit risk premiums,
				lowering rates of interest, or providing for a holiday on principal
				payments.
									(f)Employee
				ProtectionThe Secretary shall require as a condition of any
				grant made under this section that the recipient railroad provide a fair
				arrangement at least as protective of the interests of employees who are
				affected by the project to be funded with the grant as the terms imposed under
				section 11326(a), as in effect on the date of the enactment of the Railroad
				Track Modernization Act of 2007.
									(g)Labor
				Standards
										(1)Prevailing
				wagesThe Secretary shall ensure that laborers and mechanics
				employed by contractors and subcontractors in construction work financed by a
				grant made under this section will be paid wages not less than those prevailing
				on similar construction in the locality, as determined by the Secretary of
				Labor under the Act of March 3, 1931 (known as the
				Davis-Bacon Act; 40 U.S.C. 276a et
				seq.). The Secretary shall make a grant under this section only after being
				assured that required labor standards will be maintained on the construction
				work.
										(2)Wage
				ratesWage rates in a collective bargaining agreement negotiated
				under the Railway Labor Act (45 U.S.C. 151 et seq.) are deemed for purposes of
				this subsection to comply with the Act of March 3, 1931 (known as the
				Davis-Bacon Act; 40 U.S.C. 276a et
				seq.).
										(h)StudyThe
				Secretary shall conduct a study of the projects carried out with grant
				assistance under this section to determine the public interest benefits
				associated with the light density railroad networks in the States and their
				contribution to a multimodal transportation system. Not later than March 31,
				2009, the Secretary shall report to Congress any recommendations the Secretary
				considers appropriate regarding the eligibility of light density rail networks
				for Federal infrastructure financing.
									(i)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Secretary of Transportation $350,000,000 for each of the fiscal years 2008
				through 2010 for carrying out this
				section.
									.
					(b)Conforming
			 AmendmentThe item relating to chapter 223 in the table of
			 chapters of subtitle V of title 49, United States Code, is amended to read as
			 follows:
						
							
								223.CAPITAL
				  GRANTS FOR RAILROAD
				  TRACK22301
							
							.
					ERail
			 Reliability
				541.Reliability of
			 railroad transportation of energy supplies
					(a)FindingThe Congress finds that the Nation’s rail
			 system is a critical part of national security, and that the Surface
			 Transportation Board has the obligation and authority to ensure that the
			 Nation’s rail infrastructure is adequate to enable safe, efficient, and
			 reliable delivery of passengers, energy supplies, and other goods and services,
			 and that the Nation's rail carriers meet their common carrier obligations to
			 deliver products and maintain infrastructure at a level which provides for the
			 safe, efficient, and reliable delivery of passengers, energy supplies, and
			 other goods and services.
					(b)Reliability
			 requirementsNot later than 180 days after the date of enactment
			 of this Act, the Surface Transportation Board, after consultation with the
			 Secretary of Transportation, the Secretary of Energy, the Secretary of
			 Commerce, the Secretary of Agriculture, the Secretary of Defense, and the
			 Chairman of the Federal Energy Regulatory Commission, shall issue regulations
			 requiring implementation of the reliability standards approved under this
			 section.
					(c)DefinitionFor purposes of this section, the term
			 reliability standard means a requirement, approved by the
			 Surface Transportation Board under this section, to provide for reliable and
			 timely operation of railroad transportation of passengers, energy supplies, and
			 other goods and services. The term shall include a requirement for operation
			 and maintenance of the railroad system as well as for efficient transfer of
			 freight cars and train sets between different railroads.
					(d)Advisory
			 panelNot later than 90 days
			 after the date of enactment of this Act, the Surface Transportation Board shall
			 establish an advisory panel, consisting of representatives of the rail carrier
			 industry, energy supply companies, and industrial and individual consumers of
			 energy and rail transportation services. Such advisory panel shall ensure its
			 independence of the users, owners, and operators of the railroad system while
			 ensuring fair stakeholder representation in the selection of its directors,
			 ensure balanced decisionmaking in any committee or organizational structure,
			 and provide for reasonable notice and opportunity for public comment, due
			 process, openness, and balance of interests in developing reliability standards
			 and otherwise exercising its duties. Such advisory panel shall, after obtaining
			 all relevant stakeholder comments, make recommendations for the establishment
			 of standards for rail operations to ensure the timely and efficient
			 transportation of fuels and energy feedstocks, especially during times of
			 energy or fuel supply emergencies. The first such recommendations shall be
			 transmitted to the Surface Transportation Board not later than 270 days after
			 the date of enactment of this Act. These recommendations may include
			 suggestions for expanded rail infrastructure to expand, connect new, or bolster
			 existing points within the current rail line network.
					(e)Surface
			 Transportation Board approval
						(1)In
			 generalThe Surface
			 Transportation Board may approve, by rule or order, a proposed reliability
			 standard or modification to a reliability standard if it determines that the
			 standard is just, reasonable, not unduly discriminatory or preferential, and in
			 the public interest. The Surface Transportation Board shall use the
			 recommendations developed by the advisory panel under subsection (d) with
			 respect to the content of a proposed standard or modification to a reliability
			 standard. A proposed standard or modification shall take effect upon approval
			 by the Surface Transportation Board. The Surface Transportation Board shall
			 approve or disapprove the first recommended standards transmitted by the
			 advisory panel not later than 1 year after receiving such transmittal.
						(2)RemandThe Surface Transportation Board shall
			 remand to the advisory panel for further consideration a proposed reliability
			 standard or a modification to a reliability standard that the Surface
			 Transportation Board disapproves in whole or in part.
						(3)Surface
			 Transportation Board initiated standardsThe Surface Transportation Board, upon its
			 own motion or upon complaint, may request the advisory panel to submit to the
			 Surface Transportation Board a recommendation for a proposed reliability
			 standard or modification to a reliability standard that addresses a specific
			 matter if the Surface Transportation Board considers such a new or modified
			 reliability standard appropriate to carry out this section. If the advisory
			 panel fails to submit a proposed or modified standard within 1 year after such
			 a request from the Surface Transportation Board, the Board may implement its
			 own standard to carry out this section.
						(4)ConflictA final rule adopted under this section
			 shall include fair processes for the identification and timely resolution of
			 any conflict between a reliability standard and any function, rule, order,
			 tariff, rate schedule, or agreement accepted, approved, or ordered by the
			 Surface Transportation Board applicable to a rail carrier. Such rail carrier
			 shall continue to comply with such function, rule, order, tariff, rate
			 schedule, or agreement accepted approved, or ordered by the Surface
			 Transportation Board until—
							(A)the Surface Transportation Board finds a
			 conflict exists between a reliability standard and any such provision;
							(B)the Surface Transportation Board orders a
			 change to such provision; and
							(C)the ordered change becomes
			 effective.
							If the
			 Surface Transportation Board determines that a reliability standard needs to be
			 changed as a result of such a conflict, it shall order the advisory panel to
			 develop and recommend to the Surface Transportation Board a modified
			 reliability standard.(5)PenaltiesOn its own motion or upon complaint, the
			 Surface Transportation Board may order compliance with a reliability standard
			 and may impose a penalty against a rail carrier or other entity if the Surface
			 Transportation Board finds, after notice and opportunity for a hearing, that
			 the rail carrier or other entity has engaged or is about to engage in any acts
			 or practices that constitute or will constitute a violation of a reliability
			 standard.
						
